 



Exhibit 10.2

 

LOAN AND SECURITY AGREEMENT

 

A. D. COMPUTER CORPORATION,

 

PAYROLL TAX FILING SERVICES, INC.

 

AND

 

ALL OTHER PERSONS JOINED HERETO AS A

BORROWER FROM TIME TO TIME, as Borrowers

 

WITH

 

JETPAY CORPORATION and COLLECTORSOLUTIONS, LLC,
each as a Guarantor

 

AND

 

LHLJ, INC., as Lender

 

Dated as of October 18, 2016

 

 

 

 

Table of Contents

 

    Page       SECTION I. DEFINITIONS AND INTERPRETATION 1 1.1. Terms Defined 1
1.2. Accounting Principles 13 1.3. Construction 13       SECTION II. THE LOAN 13
2.1. [Reserved]. 13 2.2. Term Loan: 13 2.3. [Reserved]. 13 2.4. [Reserved]. 13
2.5. Interest 13 2.6. Additional Interest Provisions 14 2.7. Fees and Charges 14
2.8. Voluntary and Mandatory Prepayments 15 2.9. Use of Proceeds 16 2.10.
[Reserved]. 16 2.11. Joint and Several Liability 16 2.12. Taxes 17       SECTION
III. COLLATERAL 17 3.1. Collateral 17 3.2. Lien Documents 19 3.3. Other Actions
19 3.4. Searches, Certificates: 19 3.5. Landlord’s and Warehouseman’s Waivers;
Access Agreements 20 3.6. Filing Security Agreement 20 3.7. Power of Attorney 20
      SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO ADVANCES 20 4.1.
Resolutions, Opinions, and Other Documents 20 4.2. Absence of Certain Events 21
4.3. Warranties and Representations at Closing 22 4.4. Compliance with this
Agreement 22 4.5. Officers’ Certificate 22 4.6. Closing 22 4.7. Waiver of Rights
22       SECTION V. REPRESENTATIONS AND WARRANTIES 22 5.1. Organization and
Validity 22 5.2. Places of Business 23 5.3. Pending Litigation 23 5.4. Title to
Properties 23 5.5. Consent 23 5.6. Taxes 23

 

i 

 

 

5.7. Financial Statements and Projections 24 5.8. Full Disclosure 24 5.9.
Subsidiaries 25 5.10. Investments, Guarantees, Contracts, etc. 25 5.11.
Government Regulations, ERISA, etc. 25 5.12. Business Interruptions 26 5.13.
Names and Intellectual Property 27 5.14. Other Associations 27 5.15.
Environmental Matters 27 5.16. Investment Company Act 28 5.17. Capital Stock 28
5.18. Solvency 28 5.19. Perfection and Priority 28 5.20. Commercial Tort Claims
29 5.21. Letter of Credit Rights 29 5.22. Deposit Accounts 29 5.23.
Anti-Terrorism Laws 29 5.24. [Reserved] 29 5.25. Management Agreements 29      
SECTION VI. AFFIRMATIVE COVENANTS 30 6.1. Payment of Taxes and Claims 30 6.2.
Maintenance of Properties and Corporate Existence 30 6.3. Business Conducted 31
6.4. Litigation Notices 31 6.5. Issue Taxes 31 6.6. Deposit Accounts 31 6.7.
ERISA Notices 32 6.8. Financial Covenants 32 6.9. Financial and Business
Information 33 6.10. Officers’ Certificates 35 6.11. Audits and Inspection;
Appraisals 35 6.12. Material Adverse Developments 36 6.13. Places of Business 36
6.14. Commercial Tort Claims 36 6.15. Letter of Credit Rights 36 6.16. Lockbox
36       SECTION VII. NEGATIVE COVENANTS: 36 7.1. Merger, Consolidation,
Dissolution or Liquidation 36 7.2. Acquisitions 37 7.3. Liens and Encumbrances
37 7.4. Transactions With Affiliates or Subsidiaries 37 7.5. Guarantees 37 7.6.
Other Indebtedness 38 7.7. Loans and Investments 38 7.8. Use of Lenders’ Name 38
7.9. Miscellaneous Covenants 38

 

ii 

 

 

7.10. Jurisdiction of Organization 38 7.11. Distributions 38 7.12. [Reserved] 38
7.13. Management Arrangements 38 7.14. Tax Consolidation 39 7.15. Compliance
with ERISA 39       SECTION VIII. DEFAULT 40 8.1. Events of Default 40 8.2. Cure
42 8.3. Rights and Remedies on Default 42 8.4. Nature of Remedies 44 8.5.
Set-Off 44       SECTION IX. MISCELLANEOUS 44 9.1. Governing Law 44 9.2.
Integrated Agreement 44 9.3. Waiver 44 9.4. Indemnity 45 9.5. Time 45 9.6.
Expenses of Lender 45 9.7. Brokerage 46 9.8. Notices 46 9.9. Headings 47 9.10.
Survival 47 9.11. Successors and Assigns 47 9.12. Duplicate Originals 48 9.13.
Modification 48 9.14. Signatories 48 9.15. Third Parties 48 9.16. Discharge of
Taxes, Borrower’s Obligations, Etc. 48 9.17. Consent to Jurisdiction 48 9.18.
Additional Documentation 48 9.19. Advertisement 49 9.20. Waiver of Jury Trial 49
9.21. Consequential Damages, etc. 49 9.22. Nonliability of Lender 49 9.23.
Confidentiality 49 9.24. Patriot Act Notice 49

 

iii 

 

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (“Agreement”) is dated this 18th day of
October, 2016, by and among A. D. COMPUTER CORPORATION, a Pennsylvania
corporation (“ADC”), Payroll Tax Filing Services, Inc., a Pennsylvania
corporation (“Payroll”), each other Person joined hereto as a borrower from time
to time (ADC, Payroll and each other Person so joined hereto, each a “Borrower”
and collectively, “Borrowers”), CollectorSolutions, LLC, a Delaware limited
liability company (“CSI”), JETPAY CORPORATION, a Delaware corporation
(“Parent”), and LHLJ, INC. (“Lender”).

 

BACKGROUND

 

A.           Borrowers desire to establish financing arrangements with Lender
and Lender is willing to make loans and extensions of credit to Borrowers under
the terms and provisions hereinafter set forth.

 

B.            The parties desire to define the terms and conditions of their
relationship in writing.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

SECTION I.           DEFINITIONS AND INTERPRETATION

 

1.1.         Terms Defined: As used in this Agreement, the following terms have
the following respective meanings:

 

Account – All of the “accounts” (as that term is defined in the UCC) of each
Borrower, whether now existing or hereafter arising.

 

Account Debtor – Any Person obligated on any Account owing to a Borrower.

 

Accumulated Funding Deficiency – Any accumulated funding deficiency as defined
in Section 302(a) of ERISA.

 

Affiliate – With respect to any Person, (a) any Person which, directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person, or (b) any Person who is a director
or officer (i) of such Person, (ii) of any Subsidiary of such Person, or (iii)
any Person described in clause (a) above. For purposes of this definition,
control of a Person shall mean the power, direct or indirect, (x) to vote 10% or
more of the Capital Stock having ordinary voting power for the election of
directors (or comparable equivalent) of such Person, or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise. Control may be by ownership, contract, or otherwise.

 

Anti-Terrorism Laws – Any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

 

 

 

Approved Management Fees – For each Borrower, a payment of a monthly management
fee of $30,000 to Parent pursuant to Section 3 of the Management Agreement in
effect as of the Closing; provided, however, that the payment of such Approved
Management Fees shall, at all times, be subject to the terms of the Management
Fee Subordination Agreement.

 

Asset Sale – The sale, transfer, lease, license or other disposition (whether
voluntary or involuntary), by Borrower, to any Person other than a Borrower, of
any Property now owned, or hereafter acquired, of any nature whatsoever in any
transaction or series of related transactions. An Asset Sale includes, but is
not limited to, a merger, consolidation, division, conversion, dissolution or
liquidation.

 

Authorized Officer – Any officer of any Borrower authorized by specific written
resolution of such Borrower to execute Compliance Certificates.

 

Bankruptcy Code – Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereinafter in effect, or any successor statute.

 

Blocked Person – Section 5.23.

 

Borrowing Agent – ADC.

 

Business Day – A day other than Saturday, Sunday or national holiday on which
banks in the Commonwealth of Pennsylvania are closed for business.

 

Capital Expenditures – For any period, the aggregate of all expenditures
(including that portion of Capitalized Lease Obligations attributable to that
period) made in respect of the purchase, construction or rehabilitation of fixed
or capital assets, determined in accordance with GAAP.

 

Capital Stock – Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
other ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.

 

Capitalized Lease Obligations – Any Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP, consistently applied but excluding lease
obligations which would be classified as operating lease obligations in
accordance with GAAP as in effect on the date hereof.

 

Change of Control – The occurrence of any event which results in Parent ceasing
to beneficially own, directly or indirectly, 100% of the total outstanding
Capital Stock of each other Loan Party and their respective Subsidiaries.

 

Closing – Section 4.6.

 

Closing Date – Section 4.6.

 

 2

 

 

Closing Date Indebtedness – Indebtedness of Borrowers due and owing to First
National Bank (f/k/a Metro Bank) pursuant to that certain Loan and Security
Agreement, dated December 28, 2012, among Borrowers, Parent, First National
Bank, as amended from time to time.

 

Closing Fee – Section 2.7(a).

 

COBRA – The group health plan continuation coverage requirements of Section
4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.

 

Code – The Internal Revenue Code of 1986, as amended, or its predecessor or
successor, as applicable, and any United States Treasury regulations, revenue
rulings or technical information releases issued thereunder.

 

Collateral – All of the Property and interests in Property described in Section
3.1 of this Agreement and all other Property and interests in Property that now
or hereafter secure payment of the Obligations and satisfaction by Borrowers of
all covenants and undertakings contained in this Agreement and the other Loan
Documents.

 

Commodity Exchange Act – the Commodity Exchange Act (7 U.S.C. § 1 et. seq.), as
amended from time to time, and any successor statute.

 

Compliance Certificate – Section 6.10.

 

Consolidated Amortization Expense – For any period, the aggregate consolidated
amount of amortization expenses of the Borrowers as determined in accordance
with GAAP.

 

Consolidated Depreciation Expense – For any period, the aggregate, consolidated
amount of depreciation expenses of the Borrowers, as determined in accordance
with GAAP.

 

Consolidated EBITDA – For any period, Consolidated Net Income (or deficit) plus
the sum of the following to the extent deducted in calculating Consolidated Net
Income for such period (i) Consolidated Interest Expense, plus (ii) Consolidated
Tax Expense, plus (iii) Consolidated Depreciation Expense, plus (iv)
Consolidated Amortization Expense, plus (v) other non-cash charges (excluding
reserves for future cash charges) of Borrowers for such period minus
(vi) non-cash charges previously added back to Consolidated Net Income in
determining Consolidated EBITDA to the extent such non-cash charges have become
cash charges during such period, minus (vii) to the extent included in
calculating Consolidated Net Income, any other non-recurring cash or non-cash
gains during such period, all as determined in accordance with GAAP.

 

Consolidated Interest Expense – For any period (without duplication), the
aggregate, consolidated amount of interest expense required to be paid or
accrued during such period on all Indebtedness of the Borrowers outstanding
during all or any part of such period, as determined in accordance with GAAP.

 

Consolidated Net Income – For any period, aggregate consolidated net income
after taxes of the Borrowers (excluding extraordinary losses and gains and all
non-cash income, interest income and tax credits, rebates and other benefits),
as determined in accordance with GAAP.

 

 3

 

 

Consolidated Tax Expense – For any period, the aggregate consolidated amount of
income tax expenses of the Borrowers, as determined in accordance with GAAP

 

Consolidated Total Indebtedness – At any time, the aggregate consolidated
Indebtedness of the Borrowers, as determined in accordance with GAAP.

 

“Control Agreement” – Section 6.6.

 

Debt Coverage Ratio – For any period, the ratio of (i) the sum of Consolidated
Net Income of Borrowers for such period plus Consolidated Interest Expense for
such period plus Consolidated Depreciation Expense for such period plus
Consolidated Amortization Expense for such period to (ii) without duplication,
the sum of scheduled principal payments on account of long term Indebtedness of
Borrowers made during such period plus the sum of scheduled lease payments on
account of Capitalized Lease Obligations of Borrowers made during such period
plus Consolidated Interest Expense for such period, all as determined in
accordance with GAAP.

 

Default – Any event, act, condition or occurrence which with notice, or lapse of
time or both, would constitute an Event of Default hereunder.

 

Default Rate – Section 2.6(b).

 

Disqualified Stock – Any Capital Stock which by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable) or
upon the happening of any event (i) matures or is mandatorily redeemable for any
reason, (ii) is convertible or exchangeable for Indebtedness or Capital Stock
that meets the requirements of clauses (i) and (ii), or (iii) is redeemable at
the option of the holder thereof, in whole or in part, in each case on or prior
to the date that is ninety-one (91) days after the Term Loan Maturity Date.

 

Distribution –

 

a.           Cash dividends or other cash distributions (including tax
distributions) on any now or hereafter outstanding Capital Stock of any Loan
Party;

 

b.           The redemption, repurchase, defeasance or acquisition of such
Capital Stock or of warrants, rights or other options to purchase such Capital
Stock; and

 

c.           Any loans or advances (other than salaries), to any shareholder or
other holder of Capital Stock of any Loan Party.

 

DOL – United States Department of Labor, or any governmental agency or
instrumentality succeeding to the functions thereof.

 

Dollar, Dollars and U.S. Dollars and the Symbol $ – Lawful money of the United
States of America.

 

Earn Out Payments – Cash payments made by a Borrower pursuant to earn out
liabilities incurred in connection with the acquisition of all or a substantial
part of the assets or Capital Stock of a Person.

 

 4

 

 

Employee Pension Plan – Any Plan which is subject to Part 3 of Subtitle B of the
Title 1 of ERISA.

 

Environmental Laws – Any and all Federal, foreign, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees and any
and all common law requirements, rules and bases of liability regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of the environment, or the impact of pollutants, contaminants or
toxic or hazardous substances on human health or the environment, as now or may
at any time hereafter be in effect from time to time.

 

ERISA – The Employee Retirement Income Security Act of 1974, as amended, and any
regulations issued thereunder by the DOL or PBGC.

 

ERISA Affiliate – (i) Any corporation included with any Loan Party in a
controlled group of corporations within the meaning of Section 414(b) of the
Code, (ii) any trade or business (whether or not incorporated) which is under
common control with any Loan Party within the meaning of Section 414(c) of the
Code; or (iii) any member of an affiliated service group of which any Loan Party
is a member within the meaning of Section 414(m) of the Code.

 

Event of Default – Section 8.1.

 

Excluded Equity Issuance – Any issuance of (or capital contribution to any Loan
Party in respect of any such issuance) (i) Capital Stock (other than
Disqualified Stock) by a Borrower to management, employees, directors or other
service providers of such Borrower under any employee stock option or stock
purchase plan or agreement or other employee benefits plan (including, without
limitation, the repayment of any loan made to such management or employee in
connection with such issuance), or (ii) Capital Stock by a Loan Party to a Loan
Party; provided that no issuance of Capital Stock that gives rise to a Change of
Control shall be included in the definition of Excluded Equity Issuance.

 

Excluded Property – With respect to a Borrower, (i) any “intent-to-use”
trademark until such time as such Borrower begins to use such trademark,
(ii) any Property now or hereafter held by such Borrower to the extent (but only
to the extent) such item is subject to an agreement which contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than any Loan
Party) to, the creation, attachment or perfection of the security interest
granted herein, and in each case solely to the extent that such restriction,
prohibition and/or requirement of consent is effective and enforceable under
applicable law and is not rendered ineffective by applicable law (including,
without limitation, pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC), and (iii) any Trust Account; provided, however that (x) Excluded Property
shall not include any proceeds of any such item, and (y) any item of Excluded
Property that at any time ceases to satisfy the criteria for Excluded Property
(whether as a result of the applicable Loan Party obtaining any necessary
consent, any change in any rule of law, statute or regulation, or otherwise),
shall no longer be Excluded Property.

 

Executive Order No. 13224 – The Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced and as may be in effect
from time to time.

 

 5

 

 

Expenses – Section 9.6.

 

GAAP – Generally accepted accounting principles as in effect on the Closing Date
applied in a manner consistent with the most recent audited financial statements
of Borrowers furnished to Lender and described in Section 5.7 herein.

 

General Intangibles – All “general intangibles” as defined in the UCC, and
without limitation of the foregoing, also all designs, patents, patent rights
and applications therefor, trademarks and registrations and applications
therefor, trade names, inventions, copyrights and all registrations and
applications therefor, license right, trade secrets, methods, know how,
specifications, customer lists, franchises, tax refunds and unearned insurance
premiums.

 

Governmental Authority – Any federal, state or local government or political
subdivision, or any agency, authority, bureau, central bank, commission,
department or instrumentality of either, or any court, tribunal, grand jury, or
arbitration.

 

Guarantors – Collectively, Parent, CSI, and any other Person who may hereafter
guaranty, as surety, the Obligations.

 

Hazardous Substances – Any substances defined or designated as hazardous or
toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, under any Environmental Law.

 

Hedging Agreements – Any interest rate protection agreement, foreign currency
exchange agreement, commodity purchase or option agreement, or any other
interest rate hedging device or swap agreement (as defined in 11 U.S.C. § 101 et
seq.).

 

Indebtedness – Of any Person at any date, without duplication, (i) all
indebtedness of such Person for borrowed money (including with respect to
Borrowers, the Obligations) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) all Capitalized Lease Obligations of such Person, (iv)
the face amount of all letters of credit issued for the account of such Person
and all drafts drawn thereunder, (v) all obligations of other Persons which such
Person has guaranteed, (vi) Disqualified Stock, (vii) all net obligations of
such Person under Hedging Agreements, (viii) all liabilities secured by any Lien
on any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof and (ix) all obligations to make
Earn Out Payments to the extent such obligation is required to be included as a
liability on the balance sheet of such Person in accordance with GAAP.

 

Intellectual Property – Property constituting under any applicable law a patent,
patent application, copyright, trademark, service mark, trade name, mask work,
trade secret or license or other right to use any of the foregoing.

 

Inventory – All of the “inventory” (as that term is defined in the UCC) of each
Borrower, whether now existing or hereafter acquired or created.

 

IRS – Internal Revenue Service.

 

 6

 

 

Lender Affiliate – With respect to Lender, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
Lender. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 25% or more of any class of Capital Stock
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, or (y) to direct
or cause the direction of the management and policies of such Person whether by
ownership of Capital Stock, contract or otherwise.

 

Lien – Any interest of any kind or nature in property securing an obligation
owed to, or a claim of any kind or nature in property by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute, regulation or contract, and including, but not limited to, a security
interest or lien arising from a mortgage, encumbrance, pledge, conditional sale
or trust receipt, a lease, consignment or bailment for security purposes, a
trust, or an assignment. For the purposes of this Agreement, each Borrower shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person for security
purposes.

 

Liquidity – The amount of cash on deposit in a Deposit Account with respect to
which Lender has a first priority Lien and “control” as such term is used in the
UCC pursuant to a deposit account control agreement entered into pursuant to
Sections 6.6 or 6.9(f) of this Agreement.

 

Loan Parties – Collectively, Guarantors and Borrowers.

 

Loan Documents – Collectively, this Agreement, the Term Loan Note, the Surety
Agreements, the Perfection Certificate, the Pledge Agreement, the Trademark
Security Agreement and all agreements, instruments and documents executed and/or
delivered in connection therewith, all as may be supplemented, restated,
superseded, amended or replaced from time to time.

 

Management Agreement – That certain Advisory Agreement dated as of December 28,
2012 by and between Parent and ADC.

 

Management Fee Subordination Agreement – That certain Management Fee
Subordination Agreement executed by Parent in favor of Lender, in the form and
substance satisfactory to Lender, on or prior to the Closing Date.

 

Material Adverse Effect – A material adverse effect with respect to (a) the
business, assets, properties, financial condition, stockholders’ equity,
contingent liabilities, material agreements or results of operations of
Borrowers on a consolidated basis, or (b) Borrowers’ ability (on a consolidated
basis) to pay the Obligations in accordance with the terms hereof, or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of Lender hereunder or thereunder or (d) the
validity, perfection, priority or enforceability of the Liens granted to Lender
in respect of the Collateral.

 

Multiemployer Plan – A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which any Loan Party, any Loan Party’s Subsidiaries or any ERISA
Affiliate is required to contribute.

 

 7

 

 

Net Proceeds – With respect to (a) an Asset Sale, the cash proceeds of such sale
less (i) the reasonable direct cost relating to such (including sales
commissions and legal, accounting and investment banking fees, commissions and
expenses and taxes paid); (b) an issuance of Capital Stock of any Loan Party or
a Subsidiary thereof, the aggregate amount received in cash in connection with
such issuance minus the reasonable and customary fees, commissions and other
out-of-pocket expenses incurred by Loan Parties in connection with such
issuance; (c) property or casualty insurance proceeds or condemnation award
proceeds, the amount of such proceeds minus the reasonable and customary fees
and other out-of-pocket expenses and taxes paid incurred by the Loan Parties in
connection with recovering such proceeds; and (d) the issuance or incurrence of
additional Indebtedness, the aggregate amount received in cash in connection
with such issuance or incurrence minus the reasonable and customary fees,
commissions and other out-of-pocket expenses incurred by Loan Parties in
connection with such issuance.

 

Note – The Term Loan Note.

 

Obligations – All existing and future debts, liabilities and obligations of
every kind or nature at any time owing by any Loan Party to Lender or any other
subsidiary of Lender or Lender Affiliate, whether under this Agreement, or any
other existing or future instrument, document or agreement, between a Loan Party
and Lender or any other subsidiary of Lender or Lender Affiliate, whether joint
or several, related or unrelated, primary or secondary, matured or contingent,
due or to become due (including debts, liabilities and obligations obtained by
assignment), and whether principal, interest, fees, indemnification obligations
hereunder or Expenses (specifically including interest accruing after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
any Loan Party, whether or not a claim for such post-commencement interest is
allowed), including, without limitation, debts, liabilities and obligations in
respect of the Term Loan and any extensions, modifications, substitutions,
increases and renewals thereof; the payment of all amounts advanced by Lender or
any other subsidiary of Lender or Lender Affiliate to preserve, protect and
enforce rights hereunder and in the Collateral; and all Expenses incurred by
Lender or any other subsidiary of Lender or Lender Affiliate.

 

Organizational Documents – With respect to any Person (other than an individual)
the documents by which such Person was organized (such as a certificate of
incorporation or organization) and which relate to the internal governance of
such Person (such as bylaws, partnership agreement or an operating or limited
liability agreement).

 

Parent – As defined in the recitals.

 

PBGC – Pension Benefit Guaranty Corporation, or any governmental agency or
instrumentality succeeding to the functions thereof.

 

Perfection Certificate – The Perfection Certificate provided by the Loan Parties
to Lender on or prior to the Closing Date in form and substance satisfactory to
Lender.

 

Permitted Closing Date Distribution – A distribution by ADC to Parent on or
following the Closing Date in an amount not to exceed the difference between (x)
the original principal amount of the Term Loan, minus (y) the amount repaid in
respect of the Closing Date Indebtedness, provided that, before and after giving
effect to such distribution, (A) Borrowers shall be in compliance with Section
6.8 hereof, and (B) no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

 

 8

 

 

Permitted Distributions – Collectively, (i) the Permitted Closing Date
Distribution, (ii) Permitted Tax Distributions, (iii) Distributions from one
Borrower to another Borrower, and (iv) other Distributions from ADC to Parent so
long as (A) no Default or Event of Default shall have occurred and be continuing
at the time of, or would occur as a result of, such Distribution, (B) Borrowers
shall demonstrate that Borrowers would have been in compliance with Section 6.8
hereof as of the end of the immediately preceding fiscal quarter if such
Distribution had been made in such fiscal quarter, and (C) Borrowers shall have
Liquidity of not less than $750,000 after giving effect to such Distribution.

 

Permitted Indebtedness – (i) Indebtedness to Lender in connection with the Term
Loan or otherwise pursuant to the Loan Documents; (ii) Indebtedness under
Hedging Agreements entered into for the sole purpose of hedging in the normal
course of business and not for speculative purposes; (iii) purchase money
Indebtedness (including Capitalized Lease Obligations) hereafter incurred by any
Borrower to finance the purchase of fixed assets; provided that, (a) such
Indebtedness incurred in any fiscal year shall not exceed in the aggregate
$250,000, (b) such Indebtedness shall not exceed the purchase price of the
assets funded and (c) no such Indebtedness may be refinanced for a principal
amount in excess of the principal amount outstanding at the time of such
refinancing, (iv) Indebtedness existing on the Closing Date that is identified
and described on Schedule “1.1(a)” attached hereto and made part hereof,
including refinancing, replacement and renewals of such Indebtedness, provided
that any refinancing shall not exceed the amount then outstanding, (v)
Indebtedness incurred in the ordinary course of business for surety bonds and
performance bonds obtained in connection with workers’ compensation,
unemployment insurance and other social security legislation, (vi) Indebtedness
representing deferred compensation or reimbursable expenses owed to officers,
directors, employees or agents of any Borrower in the ordinary course of
business, and (vii) other unsecured Indebtedness, of a type not described above,
not to exceed $500,000 in the aggregate at any time outstanding.

 

Permitted Investments – (i) investments and advances existing on the Closing
Date that are disclosed on Schedule “5.10(a)”; (ii) cash and cash equivalent
investments, and Accounts and trade credit created in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
(iii) bank deposits in the ordinary courts of business; (iv) investments in
securities of Account Debtors received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such Account Debtors or
acquired in connection with the settlement of delinquent Accounts in the
ordinary courts of business; (v) deposits, prepayments and other credits to
suppliers and deposits in connection with lease obligations, taxes, insurance
and similar items, in each case made in the ordinary course of business and
securing contractual obligations of a Loan Party; (vi) investments in prepaid
expenses, utility and workers’ compensation, performance and other similar
deposits, each as entered into in the ordinary course of business; (vii) hedging
agreements entered into for the sole purpose of hedging in the normal course of
business and not for speculative purposes; (viii) obligations issued or
guaranteed by the United States of America or any agency thereof;
(ix) commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating) by a nationally
recognized investment rating agency; (x) certificates of time deposit and
bankers’ acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of Lender or another
commercial bank if (A) such bank has a combined capital and surplus of at least
$500,000,000, or (B) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (xi) U.S. money market
funds that invest solely in obligations issued or guaranteed by the United
States of America or an agency thereof; (xii) loans and advances to employees
not to exceed $100,000 in the aggregate outstanding at any time; (xiii)
investments consisting of loans or advances made to another Loan Party or a
Subsidiary thereof in an aggregate amount not to exceed $250,000 in the
aggregate outstanding at any time; and (xiv) other Investments, which together
with any investments described in clause (xv) of this definition, shall not
exceed $300,000 in the aggregate outstanding at any time.

 

 9

 

 

Permitted Liens – (i) Liens securing taxes, assessments or governmental charges
or levies for amounts that are not yet due and payable, (ii) Liens of suppliers,
carriers, materialmen, warehousemen, workmen or mechanics and other similar
Liens, in each case imposed by law or arising in the ordinary course of business
and for amounts that are not yet due and payable; (iii) Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and other like laws
(excluding Liens arising under ERISA); (iv) pledges or cash deposits made in the
ordinary course of business (a) to secure the performance of bids, tenders,
leases, sales or other trade contracts (other than for the repayment of borrowed
money or the payment of a deferred purchase price for property or services,) or
(b) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation); (v) Liens of landlords and mortgagees of landlords (a) with respect
to any landlord, solely arising by statute or, with respect to any mortgagee
arising by statute or under any contractual obligations entered into in the
ordinary course of business, (b) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (c) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (d) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP; (vi) non-exclusive Intellectual Property licenses granted in the
ordinary course of business; (vii) Liens in favor of collecting banks arising
under Section 4-210 of the UCC and other banker’s liens arising by operation of
law; (viii) Liens on fixed assets securing purchase money Indebtedness permitted
under Section 7.6; provided that, (a) such Lien attached to such assets
concurrently, or within 20 days of the acquisition thereof, and only to the
assets so acquired, and (b) a description of the asset acquired is furnished to
Lender; (ix) Liens existing on the Closing Date and shown on Schedule “1.1(b)”
attached hereto and made part hereof; and (x) Liens securing appeal bonds and
judgments with respect to judgments that do not otherwise result in or cause an
Event of Default.

 

Permitted Tax Distributions – Distributions from ADC to Parent that meet each of
the following conditions: (i) the amount of such Distributions for each fiscal
quarter, and for each fiscal year on an aggregate basis, shall not exceed
(without duplication) the lesser of (A) the aggregate income tax liability for
the applicable period of an affiliated, combined, consolidated or unitary group
that includes Parent, ADC or any Subsidiary of ADC (or both ADC and one of more
such Subsidiaries) and (B) the aggregate income tax liability that would be
determined for the applicable period if ADC filed tax returns as the common
parent of an affiliated, combined, consolidated or unitary group that included
only ADC and its Subsidiaries, provided, however that reasonable estimates of
such amounts in (A) or (B) for each fiscal quarter with respect to estimated
income taxes shall not violate this clause (i), (ii) Borrowers have not made any
payment directly to the applicable Government Authority Person attributable to
or in connection with the income tax liability to be paid by the proceeds of
such Distributions, (iii) Parent shall actually use such Distributions to pay
the income tax liabilities of an affiliated, combined, consolidated or unitary
group that includes Parent and one or more of the Borrowers within five (5)
Business Days of receipt, and (iv) Parent shall promptly, but in no event more
than five (5) Business Days of determining than an excess exists, refund to ADC
the excess of the amount of Distributions made for each such fiscal quarter and
fiscal year on aggregate basis over the income tax liability that would have
been determined for each such period it Parent had filed tax returns as the
common parent of an affiliated, combined, consolidated or unitary group that
included only Parent and Borrowers.

 

 10

 

 

Person – An individual, partnership, corporation, trust, limited liability
company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

 

Plan – An “Employee Pension Benefit Plan” (as defined in Section 3(2) of ERISA),
a “voluntary employees’ beneficiary association” (within the meaning of Section
501(a)(9) of the Code, or a “welfare benefit fund” (within the meaning of
Section 419 of the Code), which is maintained, or to which contributions are, or
are required to be, made, by any Loan Party, any Loan Party’s Subsidiaries or
any ERISA Affiliate, except a Multiemployer Plan.

 

Pledge Agreement – That certain collateral pledge agreement executed by Parent
and ADC in favor of Lender on or prior to the Closing Date, in form and
substance satisfactory to Lender.

 

Prepayment Premium – For any prepayment of the Term Loan (i) occurring on or
before October 18, 2017, an amount equal to five percent (5%) of the principal
amount of such prepayment, (ii) occurring after October 18, 2017, but on or
before October 18, 2018, an amount equal to three percent (3%) of the principal
amount of such prepayment, (iii) occurring after October 18, 2018, but on or
before October 18, 2021, an amount equal to one percent (1%) of the principal
amount of such prepayment; provided, however, (x) that for any prepayment
occurring as a result of a refinancing of all or a part of the Term Loan as to
which Laurence L. Stone, acting solely as holder of Capital Stock of Parent (or
as a director, officer or principal thereof) has provided his prior written
consent, the applicable prepayment premium shall be reduced by one quarter (1/4)
and (y) that the applicable prepayment premium shall be reduced to zero dollars
($0) with respect to any prepayment occurring as a result of a Change of Control
as to which Laurence L. Stone, acting solely as a holder of Capital Stock of
Parent (or as a director, officer or principal thereof), has provided his prior
written consent.

 

Prohibited Transaction – The meaning given to such term in Section 406 of ERISA,
Section 4975(c) of the Code and any Treasury regulations issued thereunder.

 

Property – Any interest of any Loan Party in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

 

Related Party – With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
such Person’s Affiliates.

 

Reorganization – Any reorganization as defined in Section 4241(a) of ERISA.

 

Reportable Event – With respect to any Employee Pension Plan, as event described
in Section 4043(c) of ERISA.

 

 11

 

 

Requirement of Law – Collectively, all international, foreign, federal, state
and local laws, statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

SEC – The U.S. Securities and Exchange Commission.

 

Subsidiary – With respect to any Person at any time, (i) any corporation more
than fifty percent (50%) of whose voting stock is legally and beneficially owned
by such Person or owned by a corporation more than fifty percent (50%) of whose
voting stock is legally and beneficially owned by such Person; (ii) any trust of
which a majority of the beneficial interest is at such time owned directly or
indirectly, beneficially or of record, by such Person or one or more
Subsidiaries of such Person; and (iii) any partnership, joint venture, limited
liability company or other entity of which ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at such time owned directly or indirectly,
beneficially or of record, by, or which is otherwise controlled directly,
indirectly or through one or more intermediaries by, such Person or one or more
Subsidiaries of such Person.

 

Surety Agreement – That certain surety agreement to be executed by each
Guarantor in favor of Lender, in form and substance satisfactory to Lender, on
or prior to the Closing Date.

 

Swap Obligation – Any obligation to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

Term Loan – Section 2.1(a).

 

Term Loan Maturity Date – October 18, 2021.

 

Term Loan Note – Section 2.1(b).

 

Total Leverage Ratio – The ratio of Borrowers’ (i) Consolidated Total
Indebtedness as of the date of determination, to (ii) Consolidated EBITDA for
the preceding four (4) fiscal quarters.

 

Trademark Security Agreement – That certain trademark security agreement to be
executed by each Borrower in favor of Lender, in form and substance satisfactory
to Lender, on or prior to the Closing Date.

 

Trust Account – Those certain accounts established from time to time for the
benefit of a Borrowers’ customers for the payment of payroll tax and other
employment tax obligations of such customers.

 

UCC – The Uniform Commercial Code as adopted in the Commonwealth of
Pennsylvania, as in effect from time to time.

 

 12

 

 

Withdrawal Liability – Any withdrawal liability as defined in Section 4201 of
ERISA.

 

Other Capitalized Terms – Any other capitalized terms used without further
definition herein shall have the respective meaning set forth in the UCC.

 

1.2.         Accounting Principles: Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP as in
effect on the Closing Date, to the extent applicable, except as otherwise
expressly provided in this Agreement. If there are any changes in GAAP after the
Closing Date that would affect the computation of the financial covenants in
Section 6.8, such changes shall only be followed, with respect to such financial
covenants, from and after the date this Agreement shall have been amended to
take into account any such changes.

 

1.3.         Construction: No doctrine of construction of ambiguities in
agreements or instruments against the interests of the party controlling the
drafting shall apply to any Loan Documents.

 

SECTION II.          THE LOAN

 

2.1.[Reserved].

 

2.2.Term Loan:

 

a.           Lender hereby agrees to advance to Borrowers, subject to the terms
and conditions of this Agreement, the sum of Nine Million Five Hundred Thousand
Dollars ($9,500,000) (“Term Loan”). At Closing, Borrowers shall execute and
deliver a promissory note to Lender in the original principal amount of the Term
Loan (“Term Loan Note”). The Term Loan Note shall evidence Borrowers’ joint and
several, unconditional obligation to repay to Lender the Term Loan with interest
as herein provided. The Term Loan Note shall be in form and substance reasonably
satisfactory to Lender. Borrowers shall pay principal and interest in respect of
the Term Loan in equal, consecutive monthly installments of $128,677.18,
commencing on November 30, 2016, and continuing on the last day of each calendar
month thereafter through and including the last day of the calendar month
immediately preceding the Term Loan Maturity Date. A final installment of all
unpaid principal and all accrued and unpaid interest outstanding under the Term
Loan shall be due and payable on the Term Loan Maturity Date.

 

2.3.[Reserved].

 

2.4.[Reserved].

 

2.5.Interest:

 

a.           [Reserved].

 

b.           The unpaid principal balance of the Term Loan shall bear interest,
subject to the terms hereof, at eight percent (8.00%) per annum.

 

 13

 

 

c.           Interest shall be payable monthly, in arrears, on the last day of
each month beginning on the last day of the first full calendar month after the
Closing Date, and on the Term Loan Maturity Date.

 

2.6.Additional Interest Provisions:

 

a.           All computations of interest on the Loans shall be made on the
basis of a three hundred sixty (360) day year and the actual number of days
elapsed.

 

b.           After the occurrence and during the continuance of an Event of
Default hereunder, the per annum effective rate of interest on all outstanding
principal under the Loans, shall at the option of Lender, be increased by five
hundred (500) basis points (“Default Rate”). All such increases may be applied
retroactively to the date of the occurrence of the Event of Default. Borrowers
agree that the Default Rate payable to Lender is a reasonable estimate of
Lender’s damages and is not a penalty and that interest accruing at the Default
Rate is payable on demand.

 

c.           All contractual rates of interest chargeable on outstanding
principal under the Loans shall continue to accrue and be paid even after
Default, an Event of Default, maturity, acceleration, judgment, bankruptcy,
insolvency proceedings of any kind or the happening of any event or occurrence
similar or dissimilar.

 

d.           Borrowers shall not be obligated to pay and Lender shall not
collect interest at a rate higher than the maximum permitted by law or the
maximum that will not subject Lender to any civil or criminal penalties. If,
because of the acceleration of maturity the payment of interest in advance or
any other reason, Borrowers are required, under the provisions of any Loan
Document or otherwise, to pay interest at a rate in excess of such maximum rate,
the rate of interest under such provisions shall immediately and automatically
be reduced to such maximum rate and any payment made in excess of such maximum
rate, together with interest thereon at the rate provided herein from the date
of such payment, shall be immediately and automatically applied to the reduction
of the unpaid principal balance of the Term Loan as of the date on which such
excess payment was made. If the amount to be so applied to reduction of the
unpaid principal balance of the Term Loan exceeds the unpaid principal balance,
the amount of such excess shall be refunded by Lender to Borrowers.

 

2.7.Fees and Charges:

 

a.           At Closing, Lender shall have fully earned and Borrowers shall be
unconditionally obligated to pay to Lender, a non-refundable fee (“Closing Fee”)
with respect to the Term Loan in the amount of One Hundred Ninety Thousand
Dollars ($190,000), due and payable in full on the Closing Date.

 

b.           Borrowers shall unconditionally pay to Lender a late charge equal
to five percent (5%) of any and all payments of principal or interest on the
Loans that are not paid within fifteen (15) days of the due date. Such late
charge shall be due and payable regardless of whether Lender has accelerated the
Obligations. Borrowers agree that any late fee payable to Lender is a reasonable
estimate of Lender’s damages and is not a penalty. The imposition of such late
fee shall not be deemed a waiver of any Event of Default.

 

 14

 

 

2.8.Voluntary and Mandatory Prepayments:

 

a.           [Reserved].

 

b.           Borrowers may prepay the Term Loan in whole or in part at any time
or from time to time, provided that any prepayment shall be accompanied by: (i)
all accrued and unpaid interest; and (ii) the applicable Prepayment Premium.
Without limiting the foregoing, each Borrower hereby agrees that promptly upon
demand (and in any event within ten (10) Business Days of such demand) by Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed), Borrowers will, jointly and severally, indemnify
Lender against any net loss or expense which Lender may sustain or incur as a
result of any such prepayment, including any net loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
Lender to fund or maintain the Term Loan, as reasonably determined by Lender.

 

c.           Upon any Asset Sale by any Borrower (other than the sale of
Inventory in the ordinary course of business), Borrowers shall prepay the Term
Loan in an amount equal to the Net Proceeds upon any Loan Party’s receipt
thereof; provided, however, that no such prepayment shall be required to be made
if (i) no Event of Default exists and the Net Proceeds from such Asset Sale are
less than $100,000 in the aggregate or (ii) (A) no Event of Default then exists,
(B) Borrowers reinvest such Net Proceeds prior to the date that is one hundred
and eighty (180) days after the receipt of such Net Proceeds in assets of
comparable or superior quality and value to those sold and used or useful in the
business of Borrowers within one hundred and eighty (180) days following the
receipt of such Net Proceeds, and (C) the Net Proceeds from such Asset Sale are
less than $100,000 in the aggregate with the Net Proceeds from all other Asset
Sales which were not applied as a prepayment pursuant to this Section 2.8(c)
during the applicable fiscal year of Borrowers. The provisions of this Section
2.8(c) shall not be deemed to be implied consent to any such disposition
otherwise prohibited by the terms and conditions of this Agreement.

 

d.           Upon the incurrence by any Borrower of any Indebtedness (other than
Permitted Indebtedness), Borrowers shall prepay the outstanding principal amount
of the Term Loan in an amount equal to 100% of the Net Proceeds received by such
Person in connection with such incurrence within five (5) Business Days of the
date of such receipt. The provisions of this Section 2.88(d) shall not be deemed
to be implied consent to any such incurrence otherwise prohibited by the terms
and conditions of this Agreement.

 

e.           If any Borrower or any Subsidiary thereof issues any Capital Stock
(other than Excluded Equity Issuances), Borrowers shall prepay the Term Loan in
an amount equal to the Net Proceeds of such issuance within five (5) Business
Days of receipt thereof.

 

f.            Upon the receipt by any Borrower of any property or casualty
insurance proceeds or condemnation award proceeds, Borrowers shall prepay the
Term Loan in an amount equal to the Net Proceeds of such proceeds within five
(5) Business Days of receipt; provided, however, that no such repayment shall be
required if, and to the extent that, (i) no Event of Default then exists, and
(ii)  Borrowers reinvest such Net Proceeds for the repair, replacement or
restoration of the damaged or condemned property within one hundred and eighty
(180) days following the receipt of such proceeds.

 

 15

 

 

g.           [Reserved].

 

h.           [Reserved].

 

i.            Any prepayments on account of the Loan pursuant to this Section
2.8 shall first be applied to accrued and unpaid interest on the Term Loan, and
then to the principal balance of the Term Loan in the inverse order of maturity.

 

2.9.         Use of Proceeds: The extensions of credit under and proceeds of the
Term Loan shall be used solely to repay in full the Closing Date Indebtedness,
to pay the Permitted Closing Date Distribution, and for other working capital
and general corporate purposes.

 

2.10.[Reserved].

 

2.11.Joint and Several Liability.

 

a.           Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Lender to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.

 

b.           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Lender shall not incur
liability to Borrowers as a result thereof. To induce Lender to do so and in
consideration thereof, each Borrower hereby indemnifies Lender and holds Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Lender on any request or instruction from Borrowing
Agent or any other action taken by Lender with respect to this Section 2.11
except due to willful misconduct or gross negligence by the indemnified party
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

 

c.           All Obligations shall be joint and several, and each Borrower shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Borrower shall in no way
be affected by any extensions, renewals and forbearance granted by Lender to any
Borrower, failure of Lender to give any Borrower notice of borrowing or any
other notice, any failure of Lender to pursue or preserve its rights against any
Borrower, the release by Lender of any Collateral now or thereafter acquired
from any Borrower, and such agreement by each Borrower to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof. Each Borrower waives all suretyship defenses.

 

d.           Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers’ Property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and repayment in full of the Obligations.

 

 16

 

 

2.12.Taxes.

 

a.           All payments made by Borrowers hereunder or under the Note shall
be, except as provided in Section 2.12(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of Lender (including
franchise taxes imposed in lieu thereof) pursuant to the laws of the
jurisdiction in which Lender is organized or the jurisdiction in which the
principal office or applicable lending office of Lender is located or any
subdivision thereof or therein and any branch profit taxes imposed by the United
States or any similar tax imposed by any jurisdiction described above) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, except as provided in Section 2.12(b), Borrowers agree to pay the full
amount of such Taxes, and such additional amounts as may be necessary so that
every payment of all amounts due under this Agreement or under the Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note. Borrowers will furnish to Lender
as soon as practicable after the date the payment of any Taxes is due pursuant
to any Requirement of Law, certified copies (to the extent reasonably available
and required by any Requirement of Law) of tax receipts evidencing such payment
by Borrowers. Borrowers agree to indemnify and hold harmless Lender, and
reimburse Lender upon its written request, for the amount of any Taxes so levied
or imposed and paid by Lender.

 

b.           Lender agrees to use reasonable efforts to avoid or to minimize any
amounts that might otherwise be payable pursuant to this Section 2.12; provided
however, that such efforts shall not cause Lender to incur any additional costs
or legal or regulatory burdens deemed by Lender in its reasonable discretion to
be material.

 

c.           If any Borrower pays any additional amount pursuant to this Section
2.12, Lender shall use reasonable efforts to obtain a refund of tax or credit
against its tax liabilities on account of such payment; provided that, Lender
shall have no obligation to use such reasonable efforts if either (i) it is in
an excess foreign tax credit position or (ii) it believes in good faith, in its
reasonable discretion, that claiming a refund or credit would cause materially
adverse tax consequences to it.

 

d.           The agreements in this Section 2.12 shall survive the termination
of this Agreement and the payment of the Obligations.

 

SECTION III.         COLLATERAL

 

3.1.          Collateral: As security for the payment of the Obligations, and
satisfaction by each Borrower of all covenants and undertakings contained in
this Agreement and the other Loan Documents:

 

 17

 

 

a.           Personal Property: Each Borrower hereby assigns and grants to
Lender, a continuing Lien on and security interest in, upon and to all assets of
such Borrower, including but not limited to the following Property, all whether
now owned or hereafter acquired, created or arising and wherever located:

 

(i)          Accounts – All Accounts;

 

(ii)         Chattel Paper – All Chattel Paper;

 

(iii)        Documents – All Documents;

 

(iv)        Instruments – All Instruments;

 

(v)         Inventory – All Inventory;

 

(vi)        General Intangibles – All General Intangibles;

 

(vii)       Equipment – All Equipment,

 

(viii)      Fixtures – All Fixtures;

 

(ix)         Deposit Accounts – All Deposit Accounts (including any Permitted
Investments that constitute Deposit Accounts, but excluding any Trust Accounts);

 

(x)          Goods – All Goods;

 

(xi)         Letter of Credit Rights – All Letter of Credit Rights;

 

(xii)        Supporting Obligations – All Supporting Obligations;

 

(xiii)       Investment Property – All Investment Property (including any
Permitted Investments that constitute Investment Property);

 

(xiv)      Commercial Tort Claims – All Commercial Tort Claims identified and
described on Schedule “5.20” (as amended or supplemented from time to time);

 

(xv)       Property in Lender’s Possession – All Property of such Borrower, now
or hereafter in Lender’s possession;

 

(xvi)      Books and Records – All of Borrower’s present and future business
records and information, including, but not limited to, manual records, computer
runs, print outs, tapes, disks, software, programs, source codes and any other
computer prepared information and equipment of any kind; and

 

(xvii)     Proceeds – All products of and Accessions to any of the foregoing and
all Proceeds (including, without limitation, insurance policies and proceeds),
whether cash or non-cash, of all of the foregoing property described in clauses
(i) through (xvi);

 

provided, however, that the Collateral shall not include any Excluded Property.

 

 18

 

 

3.2.         Lien Documents: At Closing and thereafter as Lender deems
necessary, each Loan Party shall execute and/or deliver to Lender, or have
executed and delivered (all in form and substance satisfactory to Lender and its
counsel):

 

a.           Financing statements pursuant to the UCC, which Lender may file in
the jurisdiction where such Loan Party is organized and in any other
jurisdiction that Lender deems appropriate;

 

b.           Any certificates evidencing the Capital Stock pledged to Lender
pursuant to the Pledge Agreement, duly indorsed in blank; and

 

c.           Any other agreements, documents, instruments and writings,
including, without limitation, intellectual property security agreements,
required by Lender to evidence, perfect or protect the Liens and security
interests in the Collateral or as Lender may reasonably request from time to
time.

 

3.3.Other Actions:

 

a.           In addition to the foregoing, each Borrower shall do anything
further that may be reasonably required by Lender to secure Lender and
effectuate the granting and perfection of Liens under this Agreement, including,
without limitation, the execution and delivery of security agreements, contracts
and any other documents required hereunder and the delivery of motor titles with
Lender’s lien noted thereon. At Lender’s reasonable request, each Borrower shall
also promptly deliver (with execution by such Borrower of all necessary
documents or forms to reflect, implement or enforce the Liens described herein),
or cause to be delivered to Lender all items for which Lender must receive
possession to obtain a perfected security interest, including without
limitation, all notes, stock powers, letters of credit, certificates and
documents of title, Chattel Paper, Warehouse Receipts, Instruments, and any
other similar instruments constituting Collateral.

 

b.           Lender is hereby authorized to file financing statements and
amendments to financing statements without any Borrower’s signature, in
accordance with the UCC. Each Borrower hereby authorizes Lender to file all such
financing statements and amendments to financing statements describing the
Collateral in any filing office as Lender, in its sole discretion may determine,
including financing statements listing “All Assets” in the collateral
description therein. Each Borrower agrees to comply with the requests of Lender
in order for Lender to have and maintain a valid and perfected first security
interest in the Collateral including, without limitation, executing and using
commercially reasonable efforts to cause any other Person to execute such
documents as Lender may require to obtain Control (as defined in the UCC) over
all Deposit Accounts (other than Trust Accounts), Letter of Credit Rights and
Investment Property.

 

3.4.Searches, Certificates:

 

a.           Lender shall, prior to or at Closing, and thereafter as Lender may
reasonably determine from time to time, at Borrowers’ expense, obtain the
following searches (the results of which are to be consistent with the
warranties made by Loan Parties in this Agreement):

 

(i)          UCC searches with the Secretary of State and local filing office of
each state where each Loan Party is organized, maintains its executive office, a
place of business, or assets; and

 

 19

 

 

(ii)         Judgment, state and federal tax lien and corporate tax lien
searches, in all applicable filing offices of each state searched under
subparagraph (i) above.

 

b.           Each Loan Party shall, prior to or at Closing and at its expense,
obtain and deliver to Lender good standing certificates showing such Loan Party
to be in good standing in its state of organization and in each other state in
which it is doing and presently intends to do business for which qualification
is required.

 

3.5.          Landlord’s and Warehouseman’s Waivers; Access Agreements: Each
Borrower will use its commercially reasonable efforts to cause each owner of any
premises occupied by such Borrower or to be occupied by such Borrower and each
warehouseman of any warehouse, where, in either case Collateral is held, to
execute and deliver to Lender an instrument, in form and substance satisfactory
to Lender, under which such owner(s) or warehouseman subordinates its/his/their
interests in and waives its/his/their right to distrain on or foreclose against
the Collateral and agrees to allow Lender to enter into and remain on such
premises to dispose of or deal with any Collateral located thereon.

 

3.6.          Filing Security Agreement: A carbon, photographic or other
reproduction or other copy of this Agreement or of a financing statement is
sufficient as and may be filed in lieu of a financing statement.

 

3.7.          Power of Attorney: Each of the officers of Lender is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
each Borrower (without requiring any of them to act as such) with full power of
substitution to do the following: (a) endorse the name of such Borrower upon any
and all checks, drafts, money orders and other instruments for the payment of
monies that are payable to such Borrower and constitute collections on such
Borrower’s Accounts or proceeds of other Collateral; (b) execute and/or file in
the name of each Borrower any financing statements, schedules, assignments,
instruments, documents and statements that such Borrower is obligated to give
Lender hereunder or is necessary to perfect (or continue or evidence the
perfection of such security interest or Lien) Lender’s security interest or Lien
in the Collateral including without limitation, the notification of Account
Debtors of Lender’s security interest in any such Collateral; and (c) upon the
occurrence of an Event of Default which is continuing do such other and further
acts and deeds in the name of each Borrower that Lender may reasonably deem
necessary or desirable to enforce any Account or other Collateral.

 

SECTION IV.          CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

 

Closing under this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Lender and Lender’s counsel):

 

4.1.         Resolutions, Opinions, and Other Documents: Each Loan Party shall
have delivered, or caused to be delivered to Lender the following:

 

a.           this Agreement, the Term Loan Note and each of the other Loan
Documents to be executed and/or delivered by each Borrower or any other Person
pursuant to this Agreement, all properly executed;

 

 20

 

 

b.           financing statements, certificates evidencing the Capital Stock
pledged to Lender under the Pledge Agreement, duly indorsed in blank, and each
of the other Loan Documents;

 

c.           the landlord’s and warehouseman’s waivers required under Section
3.5;

 

d.           certified copies of (i) resolutions of each Loan Party’s board of
directors, authorizing the execution, delivery and performance of this
Agreement, the Term Loan Note to be issued hereunder and each of the other Loan
Documents required to be delivered by any Section hereof and (ii) each Loan
Party’s Organizational Documents (certified by the applicable secretary of
state), as applicable;

 

e.           an incumbency certificate for each Loan Party identifying all
Authorized Officers, with specimen signatures;

 

f.            a written opinion of each Loan Party’s independent counsel
addressed to Lender and opinions of such other counsel as Lender deems
reasonably necessary;

 

g.           such financial statements, reports, certifications and other
operational information as Lender may reasonably require, satisfactory in all
respects to Lender;

 

h.           certification by an Authorized Officer of the Borrowers that there
has not occurred any material adverse change in the operations and condition
(financial or otherwise) of the Borrowers, taken as a whole, since December 31,
2015;

 

i.            certification by an Authorized Officer of Parent that there has
not occurred any material adverse change in the operations and condition
(financial or otherwise) of Parent since December 31, 2015;

 

j.            payment by Borrowers of all fees including, without limitation,
the Closing Fee and all Expenses associated with the Term Loan required to be
paid hereunder;

 

k.          searches and certificates required under Section 3.4;

 

l.            insurance certificates and policies as required under Section 6.2;

 

m.           copies of Borrowers’ material contracts with their Affiliates,
which Lender shall have reviewed to its satisfaction;

 

n.           the Management Fee Subordination Agreement, duly executed by all
parties thereto; and

 

o.           such other documents reasonably required by Lender.

 

4.2.         Absence of Certain Events: At the Closing Date, no Default or Event
of Default hereunder shall have occurred and be continuing.

 

 21

 

 

4.3.         Warranties and Representations at Closing: The warranties and
representations contained in Section 5 as well as any other Section of this
Agreement shall be true and correct in all respects on the Closing Date with the
same effect as though made on and as of that date, except to the extent such
warranties and representations relate to an earlier date, in which case such
warranties and representations shall be true and correct in all respects as of
such earlier date. No Loan Party shall have taken any action or permitted any
condition to exist which would have been prohibited by any Section hereof.

 

4.4.         Compliance with this Agreement: Each Loan Party shall have
performed and complied with all agreements, covenants and conditions contained
herein including, without limitation, the provisions of Sections 6 and 7 hereof,
which are required to be performed or complied with by the Loan Parties before
or at the Closing Date.

 

4.5.         Officers’ Certificate: Lender shall have received a certificate
dated the Closing Date and signed by the chief financial officer of each Loan
Party certifying that all of the conditions specified in this Section 4 have
been fulfilled.

 

4.6.         Closing: Subject to the conditions of this Section, the Term Loan
shall be made available on such date (the “Closing Date”) and at such time as
may be mutually agreeable to the parties contemporaneously with the execution
hereof (“Closing”) at such place as may be mutually agreeable to the parties.

 

4.7.         Waiver of Rights: By completing the Closing hereunder, Lender does
not thereby waive a breach of any warranty or representation made by any Loan
Party hereunder or under any agreement, document, or instrument delivered to
Lender or otherwise referred to herein, and any claims and rights of Lender
resulting from any breach or misrepresentation by any Loan Party are
specifically reserved by Lender.

 

SECTION V.        REPRESENTATIONS AND WARRANTIES

 

To induce Lender to complete the Closing and make the Term Loan to Borrowers,
each Loan Party warrants and represents to Lender that:

 

5.1.         Organization and Validity:

 

a.           Each Loan Party (i) is a corporation or limited liability company,
as applicable, duly organized and validly existing under the laws of the state
of its organization, (ii) has the appropriate power and authority to operate its
business and to own its Property and (iii) is duly qualified, is validly
existing and in good standing and has lawful power and authority to engage in
the business it conducts in each state where the nature and extent of its
business requires qualification, except where the failure to so qualify does not
and could not have a Material Adverse Effect. A list of all states and other
jurisdictions where each Loan Party is qualified to do business on the Closing
Date is shown on Schedule “5.1” attached hereto and made part hereof.

 

b.           The making and performance of this Agreement and the other Loan
Documents will not (i) violate any Requirement of Law or decree, award,
injunction, judgment by which such Loan Party is bound, (ii) violate the
Organizational Documents of any Loan Party, (iii) cause or result in the
imposition or creation of any lien upon any property of any Loan Party, (iv) or
violate or result in a default or breach (immediately or with the passage of
time) under any contract, agreement, indenture or instrument to which such Loan
Party is a party, or by which such Loan Party is bound, including the Material
Agreements. No Loan Party is in violation of any term of any contract,
agreement, indenture or instrument to which it is a party or by which it may be
bound which violation has or could have a Material Adverse Effect, or of its
Organizational Documents.

 

 22

 

 

c.           Each Loan Party has all requisite power and authority to enter into
and perform this Agreement and each other Loan Document to which it is party and
to incur the obligations herein and therein provided for, and has taken all
proper and necessary action to authorize the execution, delivery and performance
of this Agreement, and the other Loan Documents as applicable.

 

d.           This Agreement, the Term Loan Note to be issued hereunder, and all
of the other Loan Documents, when delivered, will be valid and binding upon each
Loan Party, as applicable, and enforceable in accordance with their respective
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

5.2.         Places of Business: The only places of business of each Borrower,
and the places where such Borrower keeps and intends to keep its Property as of
the Closing Date, are at the addresses shown on Schedule “5.2” attached hereto
and made part hereof.

 

5.3.         Pending Litigation: Other than as set forth on Schedule 5.3 hereto
or otherwise disclosed in Parent’s filings with the SEC, there are no suits,
claims, judgments or judicial or administrative orders or proceedings pending,
or to the knowledge of any Loan Party, threatened, against any Loan Party in any
court or before any Governmental Authority which (i) individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect,
or (ii) allege the invalidity of or dispute any of the terms of this Agreement
or any Loan Document. No Loan Party is in violation of any order, writ,
injunction or decree of any Governmental Authority. To the knowledge of each
Loan Party, there are no investigations (civil or criminal) pending or
threatened against such Loan Party in any court or before any Governmental
Authority.

 

5.4.         Title to Properties: Each Borrower has good and marketable title in
fee simple (or its equivalent under applicable law) to all the Property it
purports to own, free from Liens and free from the claims of any other Person,
except for Permitted Liens.

 

5.5.         Consent: No consent, approval, license or authorization of any
Person, or recording, registration or filing with any Person is required by any
Requirement of Law or any agreement in connection with any Loan Party’s
execution, delivery and performance of this Agreement or any other Loan
Documents, other than (a) the filings and other actions required to be taken by
the terms of the Loan Documents to perfect the Liens created by the Loan
Documents, and (b) the filings to be made by Parent with the SEC to applicable
securities laws.

 

5.6.         Taxes: All tax returns required to be filed by any Loan Party in
any jurisdiction have been filed. All taxes, assessments, fees and other
governmental charges upon any Loan Party, or upon any of its Property, income or
franchises, which are shown to be due and payable on such returns have been
paid, except for those taxes being contested in good faith with due diligence by
appropriate proceedings for which appropriate reserves have been maintained
under GAAP and as to which no Lien has been entered. As of the Closing Date, no
Loan Party is aware of any proposed additional tax assessment or tax to be
assessed against or applicable to any Loan Party.

 

 23

 

 

5.7.Financial Statements and Projections:

 

a.           The annual audited consolidated financial statements of Parent,
which include the financial statements of the Borrowers, from Parent’s
independent certified public accountants (complete copies of which have been
delivered to Lender), and the interim reviewed balance sheet of each Borrower as
of June 30, 2016, and the related statements of profit and loss, stockholder’s
equity and cash flow as of such date have been prepared in accordance with GAAP
and present fairly the financial position of each Borrower as of such date and
the results of its operations for such periods, subject to lack of footnotes and
year-end adjustments for interim financial statements.

 

b.           The annual audited balance sheet of Parent as of December 31, 2015,
and the related statements of profit and loss, stockholder’s equity and cash
flow as of such date accompanied by reports thereon from Parent’s independent
certified public accountants (complete copies of which have been delivered to
Lender), and the interim internally prepared balance sheet of Parent as of June
30, 2016, and the related statements of profit and loss, stockholder’s equity
and cash flow as of such date have been prepared in accordance with GAAP and
present fairly the financial position of Parent as of such date and the results
of its operations for such periods, subject to lack of footnotes and year-end
adjustments for interim financial statements.

 

c.           The fiscal year for each Loan Party currently ends on December 31.
Each Loan Party’s federal tax identification number and each Borrower’s state
organizational identification number for UCC purposes are as shown on Schedule
“5.7” attached hereto and made part hereof.

 

d.           As of the Closing Date, no Loan Party has any material liabilities,
contingent or otherwise, other than as disclosed in the financial statements
referred to in Section 5.7(a)and (b) or set forth on Schedule “5.7” and there
are not now and not anticipated any material unrealized losses of any Loan
Party.

 

e.           The operating projections that have been previously submitted to
Lender and that will be submitted to Lender pursuant to Section 6.9, present, to
each Loan Party’s knowledge and belief based on the assumptions set forth in
such projections, the expected results of operations and sources and uses of
cash of Borrowers for the periods covered by such projections (it being
recognized by Lender that any projections and forecasts provided by the Loan
Parties are based on estimates and assumptions believed by the Loan Parties to
be reasonable as of the date of the projections or assumptions and that actual
results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 

5.8.         Full Disclosure: The financial statements referred to in Section
5.7 of this Agreement do not, nor does any other written statement of any Loan
Party to Lender in connection with the negotiation of the Term Loan, contain any
untrue statement of a material fact in light of the circumstances under which
such statements were made as of the time when such statements were made. Such
statements, taken as a whole, do not omit a material fact, the omission of which
would make the statements contained therein misleading in light of the
circumstances under which such statements were made as of the time when such
statements were made. As of the Closing Date, there is no fact known to any Loan
Party which has not been disclosed in writing to Lender which has or could have
a Material Adverse Effect.

 

 24

 

 

5.9.         Subsidiaries: As of the Closing Date, no Borrower has any
Subsidiaries, except as shown on Schedule “5.9” attached hereto and made part
hereof, which Schedule shows such Subsidiary’s or Affiliate’s name, jurisdiction
of organization, classes of Capital Stock and the holders of such Capital Stock.

 

5.10.Investments, Guarantees, Contracts, etc.:

 

a.           As of the Closing Date, no Loan Party owns or holds equity or long
term debt investments in, or has any outstanding advances to, any other Person,
except as shown on Schedule “5.10(a),” attached hereto and made part hereof.

 

b.           As of the Closing Date, no Borrower has entered into any leases for
real or personal Property (whether as landlord or tenant or lessor or lessee),
except as shown on Schedule “5.10(b),” attached hereto and made part hereof.

 

c.            As of the Closing Date, no Loan Party is a party to any contract
or agreement, or subject to any restriction under any Organizational Document,
which, assuming compliance with such contract, agreement or restriction, has or
could reasonably be expected to have a Material Adverse Effect.

 

d.            Except as otherwise specifically provided in this Agreement, no
Loan Party has agreed or consented to, or is party to any agreement,
restricting, directly or indirectly, the granting of a Lien with respect to any
Loan Party’s Property.

 

5.11.Government Regulations, ERISA, etc.:

 

a.            The use of the proceeds of the Term Loan will not directly or
indirectly violate or result in a violation of Section 7 of the Securities
Exchange Act of 1934, as amended, or any regulations issued pursuant thereto,
including, without limitation, Regulations U, T and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II. No Borrower owns or
intends to carry or purchase any “margin stock” within the meaning of said
Regulation U.

 

b.            Each Loan Party has obtained all licenses, permits, franchises or
other governmental authorizations necessary for the ownership of its Property
and for the conduct of its business.

 

c.            (i)          No Loan Party, no Subsidiary of any Loan Party and no
ERISA Affiliate maintains or contributes to any Employee Pension Plan or
Multiemployer Plan, except as disclosed on Schedule 5.11(c) attached hereto.

 

(ii)         Each Plan, which is intended to be qualified within the meaning of
Section 401(a) of the Code, has received a favorable determination, opinion or
advisory letter from the IRS with respect to all plan document qualification
requirements for which the remedial amendment period under Section 401(b) of the
Code has closed, any plan document amendments required by such determination
letter were made as and when required by such determination letter, and nothing
has occurred, whether by action or failure to act, since the date of such letter
which would reasonably be expected to prevent any such plan from remaining so
qualified.

 

 25

 

 

(iii)        Each Plan has been operated in all material respects in compliance
with the requirements of the Code and ERISA and the terms of each Plan.

 

(iv)        Except as specifically disclosed on Schedule 5.11(c): (a) with
respect to any Plan, there has been no transaction in connection with which any
Loan Party, its Subsidiaries or their respective ERISA Affiliates could be
subject to either a material civil penalty assessed pursuant to Section 502(i)
of ERISA or a material tax penalty imposed pursuant to Section 4975 of the Code;
(b) there has been no failure by any Employee Pension Plan to satisfy the
Minimum Funding Standards applicable to such Employee Pension Plan, whether or
not waived, or an unfulfilled obligation to contribute to any Multiemployer
Plan; (c) no liability to the PBGC has been or is reasonably expected to be
incurred with respect to any Employee Pension Plan except for required premium
payments to the PBGC; (d) there has been (1) no Reportable Event with respect to
any Employee Pension Plan, and (2) no event or condition which presents a
material risk of termination of any Employee Pension Plan by the PBGC, in either
case involving conditions which could result in any liability to the PBGC; (e)
neither any Loan Party, its Subsidiaries nor any ERISA Affiliate (1) has
incurred or reasonably expects to incur Withdrawal Liability with respect to any
Multiemployer Plan, (2) has received any notification that a Multiemployer Plan
is in Reorganization, or (3) reasonably expects any Multiemployer Plan to be in
Reorganization; (f) there is no material liability, and no circumstances exist
pursuant to which any such material liability could reasonably be imposed on any
Loan Party, any of its Subsidiaries or any ERISA Affiliate under Sections 4980B,
4980D or 5000 of the Code or Sections 409 and 502(l) of ERISA, with respect to
any Plan; (g) there is no Plan (that is an “employee welfare benefit plan,” as
defined in Section 3(1) of ERISA) (1) providing for retiree health and/or life
insurance or death benefits, other than for continuation coverage described
under COBRA (or similar state law) or (2) having unfunded liabilities;
(h) neither any Loan Party, its Subsidiaries nor any ERISA Affiliate is subject
to the Early Warning Program of the PBGC (as described in PBGC Technical Update
00-3) or has been contacted by the PBGC in connection with the PBGC’s Early
Warning Program; and (i) there is no outstanding material liability attributable
to any Employee Pension Plan subject to Title IV of ERISA or any Multiemployer
Plan which was previously maintained by or to which contributions were made or
required to be made by any Loan Party, any of its Subsidiaries or any ERISA
Affiliate, or any entity that heretofore was an ERISA Affiliate.

 

d.           No Loan Party is in violation of, or in receipt of written notice
that it is in violation of, any Requirement of Law (including, without
limitation, Environmental Laws), a violation of which causes or could reasonably
be expected to cause a Material Adverse Effect.

 

5.12.        Business Interruptions: Within five (5) years prior to the date
hereof, none of the business, Property or operations of any Borrower has been
materially and adversely affected in any way by any casualty, strike, lockout,
combination of workers, order of the United States of America, or any state or
local government, or any political subdivision or agency thereof, directed
against such Borrower. There are no pending or, to any Loan Party’s knowledge,
threatened labor disputes, strikes, lockouts or similar occurrences or
grievances affecting any Borrower. No labor contract of any Borrower is
scheduled to expire prior to the Term Loan Maturity Date.

 

 26

 

 

5.13.Names and Intellectual Property:

 

a.           Within five (5) years prior to the Closing Date, no Borrower has
conducted business under or used any other name (whether corporate or assumed)
except for the names shown on Schedule “5.13(a)” attached hereto and made part
hereof. Each Borrower is the sole owner of all names listed on such Schedule
“5.13(a)” and any and all business done and all invoices issued in such trade
names are such Borrower’s sales, business and invoices. Each trade name of each
Borrower represents a division or trading style of such Borrower and not a
separate Subsidiary or Affiliate or independent entity.

 

b.           All trademarks, service marks, patents or copyrights which each
Borrower uses, plans to use or has a right to use as of the Closing Date are
shown on Schedule “5.13(b)” attached hereto and made part hereof and such
Borrower is the sole owner of such Property except to the extent any other
Person has claims or rights in such Property, as such claims and rights are
shown on Schedule “5.13(b)”. All material copyrights have been registered with
the United States Copyright Office. No Borrower is in violation of any rights of
any other Person with respect to such Property.

 

c.           Except as shown on Schedule “5.13(c)” attached hereto and made part
hereof, (i) no Borrower requires any copyrights, patents, trademarks or other
intellectual property, or any license(s) to use any patents, trademarks or other
intellectual property in order to provide services to its customers in the
ordinary course of business; and (ii) Lender will not require any copyrights,
patents, trademarks or other intellectual property or any licenses to use the
same in order to provide such services after the occurrence of an Event of
Default.

 

5.14.        Other Associations: As of the Closing Date, no Loan Party is
engaged and has any interest in any joint venture or partnership with any other
Person except as shown on Schedule “5.14,” attached hereto and made part hereof.

 

5.15.Environmental Matters: Except as shown on Schedule “5.15,” attached hereto
and made part hereof:

 

a.           To the best of each Loan Party’s knowledge after due inquiry, no
Property presently owned, leased or operated by any Borrower contains, or has
previously contained, any Hazardous Substances in amounts or concentrations
which (i) constitute or constituted a violation of, or (ii) could give rise to
liability under, any Environmental Law.

 

b.           To the best of each Loan Party’s knowledge after due inquiry, each
Loan Party is in compliance, and, for the duration of all applicable statutes of
limitations periods, has been in compliance with all applicable Environmental
Laws, and there is no contamination at, under or about any properties presently
owned, leased, or operated by any Borrower or violation of any Environmental Law
with respect to such properties which could reasonably be expected to interfere
with any of their continued operations or reasonably be expected to impair the
fair saleable value thereof.

 

c.           No Loan Party has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance assessment with Environmental Laws and no
Loan Party has any knowledge that any such notice will be received or is being
threatened.

 

 27

 

 

d.           Hazardous Substances have not been transported or disposed of in a
manner or to a location which are reasonably likely to give rise to liability of
any Borrower under any Environmental Law.

 

e.           No judicial proceeding or governmental or administrative action is
pending, or to the knowledge of any Loan Party, threatened under any
Environmental Law to which any Borrower is, or to any Loan Party’s knowledge
will be, named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding, the implementation of which is reasonably
likely to have a Material Adverse Effect on any natural resources or on any
Borrower’s business, financial condition, Property or prospects under any
Environmental Law.

 

5.16.        Investment Company Act: No Loan Party is an “investment company” or
a company “controlled by an investment company” within the meaning of the
Investment Company Act of 1940.

 

5.17.        Capital Stock: The authorized and outstanding Capital Stock of each
Borrower as of the Closing Date is as shown on Schedule “5.17” attached hereto
and made part hereof. All of the Capital Stock of each Loan Party has been duly
and validly authorized and issued and is fully paid and non-assessable and has
been sold and delivered to the holders thereof in compliance with, or under
valid exemption from, all Federal and state laws and the rules and regulations
of all Governmental Authorities governing the sale and delivery of securities.
There are no subscriptions, warrants, options, calls, commitments, rights or
agreements by which any Borrower or any of the shareholders of any Borrower is
bound relating to the issuance, transfer, voting or redemption of shares of its
Capital Stock or any pre-emptive rights held by any Person with respect to the
shares of Capital Stock of such Loan Party. No Borrower has issued any
securities convertible into or exchangeable for shares of its Capital Stock or
any options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.

 

5.18.        Solvency: After giving effect to the transactions contemplated
under this Agreement, each Loan Party is solvent, is able to pay its debts as
they become due, and has capital sufficient to carry on its business and all
businesses in which it is about to engage, and now owns Property having a value
both at fair valuation and at present fair salable value greater than the amount
required to pay such Loan Party’s debts. No Loan Party will be rendered
insolvent by the execution and delivery of this Agreement or any of the other
Loan Documents executed in connection with this Agreement or by the transactions
contemplated hereunder or thereunder.

 

5.19.        Perfection and Priority: This Agreement and the other Loan
Documents are effective to create in favor of Lender legal, valid and
enforceable Liens in all right, title and interest of each Loan Party in the
Collateral, and when financing statements have been filed in the offices of the
jurisdictions shown on Schedule “5.19,” attached hereto and made part hereof
under such Loan Party’s name and control is taken with respect to such
Collateral where control is necessary to perfect such security interest, such
Loan Party will have granted to Lender, and Lender will have perfected first
priority Liens (subject to Permitted Liens) in the Collateral, to the extent a
security interest therein can be perfected by filing a financing statement or
obtaining control, superior in right to any and all other Liens, existing or
future other than Permitted Liens.

 

 28

 

 

5.20.       Commercial Tort Claims: As of the Closing Date, no Borrower is a
party to any Commercial Tort Claims, except as shown on Schedule “5.20” attached
hereto and made part hereof.

 

5.21.       Letter of Credit Rights: As of the Closing Date, no Borrower has any
Letter of Credit Rights, except as shown on Schedule “5.21,” attached hereto and
made part hereof.

 

5.22.       Deposit Accounts: As of the Closing Date, all Deposit Accounts
(excluding all Trust Accounts) of each Borrower are shown on Schedule “5.22,”
attached hereto and made part hereof.

 

5.23.       Anti-Terrorism Laws:

 

a.           General. No Loan Party nor any Subsidiary of a Loan Party is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

b.           Executive Order No. 13224. Neither any Loan Party nor any
Subsidiary of a Loan Party, or to any Loan Party’s knowledge, any of its
respective agents acting or benefiting in any capacity in connection with the
Term Loan or other transactions hereunder, is any of the following (each a
“Blocked Person”):

 

(i)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;

 

(ii)         a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;

 

(iii)        a Person with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

(iv)        a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

 

(v)         a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

 

(vi)        a Person who is affiliated with a Person listed above.

 

5.24.[Reserved].

 

5.25.        Management Agreements: Except for the Management Agreement, no
Borrower is a party to any management, employment, consulting or other similar
agreement or arrangement (whether oral or written) respecting the management of
their respective businesses except for usual and customary employment
agreements.

 

 29

 

 

SECTION VI.          AFFIRMATIVE COVENANTS

 

Each Loan Party covenants that until all of the Obligations are paid and
satisfied in full (excluding contingent indemnification and expense
reimbursement obligations to the extent no claim giving rise thereto has been
asserted), that:

 

6.1.          Payment of Taxes and Claims: Each Loan Party shall pay, before
they become delinquent, all federal and other material taxes, assessments and
governmental charges, or levies imposed upon it, or upon such Loan Party’s
Property, and all claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other Persons, entitled to the benefit of statutory
or common law Liens which, in any case, if unpaid, would result in the
imposition of a Lien upon its Property; provided however, that each Loan Party
shall not be required to pay any such tax, assessment, charge, levy, claim or
demand if the amount, applicability or validity thereof, shall at the time, be
contested in good faith and by appropriate proceedings by such Loan Party, and
if such Loan Party shall have set aside on its books adequate reserves in
respect thereof, if so required in accordance with GAAP; which deferment of
payment is permissible so long as no Lien other than a Permitted Lien has been
entered and such Loan Party’s title to, and its right to use, its Property are
not materially adversely affected thereby.

 

6.2.Maintenance of Properties and Corporate Existence:

 

a.           Property – Each Borrower shall maintain its Property in good
condition (normal wear and tear excepted), make all necessary renewals,
replacements, additions, betterments and improvements thereto and will pay and
discharge when due the cost of repairs and maintenance to its Property, and will
pay all rentals when due for all real estate leased by such Loan Party.

 

b.           Property Insurance, Public and Products Liability Insurance – Each
Borrower shall maintain insurance (i) on all insurable tangible Property against
fire, flood, casualty and such other hazards (including, without limitation,
extended coverage, workmen’s compensation, boiler and machinery, with inflation
coverage by endorsement) and (ii) against public liability, product liability
and business interruption, in each case in such amounts, with such deductibles
and with such insurers as are customarily used by companies operating in the
same industry as such Loan Party. At or prior to Closing, each Borrower shall
furnish Lender with duplicate original policies of insurance or such other
evidence of insurance as Lender may require, and any certificates of insurance
shall be issued on Acord Form 25 or 27 (or 28), as applicable. In the event any
Borrower fails to procure or cause to be procured any such insurance or to
timely pay or cause to be paid the premium(s) on any such insurance, Lender may
do so for such Borrower but such Borrower shall continue to be liable for the
same. The policies of all such casualty insurance shall contain standard
Lender’s Loss Payable Clauses (and, with respect to liability and interruption
insurance, additional insured clauses) issued in favor of Lender under which all
losses thereunder shall be paid to Lender as Lender’s interest may appear. Such
policies shall expressly provide that the requisite insurance cannot be altered
or canceled without thirty (30) days prior written notice to Lender and shall
insure Lender notwithstanding the act or neglect of any Loan Party. Each
Borrower hereby appoints Lender as such Borrower’s attorney-in-fact, exercisable
at Lender’s option to endorse any check which may be payable to such Borrower in
order to collect the proceeds of such insurance and any amount or amounts
collected by Lender pursuant to the provisions of this Section may be applied by
Lender, in its sole discretion, to any Obligations or to repair, reconstruct or
replace the loss of or damage to Collateral as Lender in its discretion may from
time to time determine; provided that so long as no Event of Default shall have
occurred and be continuing, Borrower’s consent shall be required prior to any
repair, reconstruction or replacement by Lender. Each Borrower further covenants
that all insurance premiums owing under its current policies have been paid.
Each Borrower shall notify Lender, immediately, upon such Loan Party’s receipt
of a notice of termination, cancellation, or non-renewal from its insurance
company of any such policy.

 

 30

 

 

c.           Financial Records – Each Loan Party shall keep current and accurate
books of records and accounts in which full and correct entries will be made of
all of its business transactions, and will reflect in its financial statements
adequate accruals and appropriations to reserves, all in accordance with GAAP.
No Loan Party shall change its fiscal year end date without the prior written
consent of Lender.

 

d.           Corporate Existence and Rights – Each Loan Party shall do (or cause
to be done) all things necessary to preserve and keep in full force and effect
its existence, good standing, rights and franchises. Each Loan Party shall
obtain and maintain any and all licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its Property or the
conduct of its businesses.

 

e.           Compliance with Laws – Each Loan Party shall be in compliance in
all material respects with any and all Requirements of Law to which it is
subject, including without limitation, Environmental Laws. Each Loan Party shall
timely satisfy all assessments, fines, costs and penalties imposed (after
exhaustion of all appeals, provided a stay has been put in effect during such
appeal) by any Governmental Authority against Loan Party or any Property of such
Loan Party.

 

6.3.          Business Conducted: Each Borrower shall continue in the business
presently operated by it using its commercially reasonable efforts to maintain
its customers and goodwill. No Borrower shall engage, directly or indirectly, in
any material respect in any line of business substantially different from the
businesses conducted by such Borrower immediately prior to the Closing Date.
Parent shall not engage, directly or indirectly, in any material respect in any
line of business that is not either related, ancillary or complementary to the
business of Parent as of the Closing Date, or to the businesses conducted by
Borrowers.

 

6.4.          Litigation Notices: Each Loan Party shall give prompt notice to
Lender of any litigation claiming in excess of One Hundred Thousand Dollars
($100,000) from such Loan Party, or which may otherwise have a Material Adverse
Effect.

 

6.5.          Issue Taxes: Each Loan Party shall pay all taxes (other than taxes
based upon or measured by any Lender’s income or revenues or any personal
property tax), if any, in connection with the issuance of the Note and the
recording of any lien documents. The obligations of each Loan Party hereunder
shall survive the payment of Loan Party’s Obligations hereunder and the
termination of this Agreement.

 

6.6.          Deposit Accounts: Except as set forth in Section 6.17, Borrowers
shall negotiate and execute deposit account control agreements, in form and
content satisfactory to Lender, among the applicable Borrower, Lender and the
institution with which the applicable Deposit Account is maintained (“Control
Agreements”), in respect of each of the Deposit Accounts identified on Schedule
“5.22” within ninety (90) days after Closing. No Borrower shall open and
maintain any Deposit Accounts other than (a) as maintained on the date hereof
and set forth on Schedule “5.22” attached hereto or (b) a Deposit Account as to
which such Borrower has complied with the terms and conditions set forth in
Section 6.9(f) hereof.

 

 31

 

 

6.7.          ERISA Notices: Each Loan Party shall deliver to Lender (i)
promptly, and in any event within ten (10) Business Days, after the receipt
thereof, copies of all reports and notices which any Loan Party, any of its
Subsidiaries or any ERISA Affiliate receives from PBGC, IRS or the DOL, and at
the request of Lender, copies of all annual reports for Employee Pension Plans
filed with the DOL or IRS, and (ii) as soon as possible and in any event within
ten (10) Business Days after any Loan Party knows or has reason to know that (A)
any Reportable Event has occurred or is reasonably expected to occur with
respect to any Employee Pension Plan, (B) an Accumulated Funding Deficiency has
been incurred or an application has been made to the Secretary of the United
States Treasury for a waiver or modification of the minimum funding standard or
an extension of any amortization period under Section 412 of the Code with
respect to an Employee Pension Plan, (C) proceedings have been instituted or are
reasonably expected to be instituted under Title IV of ERISA to terminate any
Employee Pension Plan, (D) any Withdrawal Liability from a Multiemployer Plan
has been or will be incurred by any Loan Party, any of its Subsidiaries or any
ERISA Affiliate, (E) any Multiemployer Plan is or is reasonably expected to be
in Reorganization, terminated, partitioned or declared insolvent, (F) an action
has been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan, (G) any event, transaction or condition
has occurred or will occur that could reasonably be expected to result in the
imposition of a lien under Part 3 of Subtitle B of Title I of ERISA or Title IV
of ERISA, (H) any Prohibited Transaction or other transaction, event or
condition has occurred or will occur with respect to a Plan that could
reasonably be expected to result in any Loan Party, any of its Subsidiaries or
any ERISA Affiliate incurring a material liability or becoming subject to a
material penalty or excise tax, or (I) the PBGC has contacted any Loan Party,
any of its Subsidiaries or any ERISA Affiliate with respect to the PBGC’s Early
Warning Program, a certificate of an Authorized Officer of Borrowing Agent
setting forth the details as to such event, transaction or condition and the
action any Loan Party has taken, is taking or proposes to take with respect
thereto and with respect to (A) and (B) above, with copies of any notices and
applications.

 

6.8.         Financial Covenants: Loan Parties shall maintain and comply with,
and cause to be maintained and complied with, the following financial covenants:

 

a.           Debt Coverage Ratio – Borrowers shall maintain a Debt Coverage
Ratio of not less than (i) 1.20 to 1.00 as of the end of each fiscal quarter
through and including the fiscal quarter ending September 30, 2017, and (ii)
1.30 to 1.00 as of the end of each fiscal quarter thereafter, measured on a
trailing four fiscal quarter basis.

 

 32

 

 

b.           Total Leverage Ratio – Borrowers shall maintain a Total Leverage
Ratio of not more than the following amounts as of the end of the following
fiscal quarters, measured on a trailing four fiscal quarter basis:

 

Total Leverage Ratio   Fiscal Quarters Ending       4.50 to 1:00   December 31,
2016, and March 31, June 30, and September 30, 2017       4.25 to 1.00  
December 31, 2017, and March 31, June 30, and September 30, 2018       3.55 to
1.00   December 31, 2018, and March 31, June 30, and September 30, 2019      
3.25 to 1.00   December 31, 2019, and March 31, June 30, and September 30, 2020
      2.75 to 1.00   December 31, 2020, and March 31, June 30, and September 30,
2021       2.25 to 1.00   Measured as of December 31, 2021, and as of the last
day of each fiscal quarter thereafter

 

6.9.         Financial and Business Information: Each Loan Party shall deliver
or cause to be delivered to Lender the following:

 

a.           Financial Statements and Collateral Reports: such data, reports,
statements and information, financial or otherwise, as Lender may reasonably
request, including, without limitation:

 

(i)          within thirty (30) days after the end of each calendar month of
Borrowers, the consolidated and consolidating income and cash flow statements of
each Borrower and its Subsidiaries for such month and for the expired portion of
the fiscal year ending with the end of such month prepared in accordance with
GAAP (without footnotes and subject to year-end adjustments and setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year, and the consolidated and consolidating balance sheet of
each Borrower and its Subsidiaries as at the end of such month, setting forth in
comparative form the corresponding figures as at the end of the corresponding
periods of the previous fiscal year, all prepared in accordance with GAAP
(without footnotes and subject to year-end adjustments) and in reasonable detail
and certified by Borrowing Agent’s chief financial officer to have been prepared
from the books and records of Borrowers;

 

(ii)         within sixty (60) days after the end of each fiscal quarter of
Borrowers, the consolidated and consolidating income and cash flow statements of
each Borrower and its Subsidiaries for such quarter and for the expired portion
of the fiscal year ending with the end of such quarter, prepared in accordance
with GAAP (without footnotes and subject to year-end adjustments and setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous fiscal year, and the consolidated and consolidating
balance sheet of each Borrower and its Subsidiaries as at the end of such
quarter, setting forth in comparative form the corresponding figures as at the
end of the corresponding periods of the previous fiscal year, all prepared in
accordance with GAAP (without footnotes and subject to year-end adjustments) and
in reasonable detail and certified by Borrowing Agent’s chief financial officer
to have been prepared from the books and records of Borrowers;

 

 33

 

 

(iii)        within sixty (60) days after the end of each fiscal quarter of
Parent (excluding the last fiscal quarter of such calendar year), the
consolidated and consolidating income and cash flow statements of Parent and its
Subsidiaries for such quarter and for the expired portion of the fiscal year
ending with the end of such quarter, prepared in accordance with GAAP (without
footnotes and subject to year-end adjustments and setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
fiscal year), and the consolidated and consolidating balance sheet of Parent and
its Subsidiaries as at the end of such quarter, setting forth in comparative
form the corresponding figures as at the end of the corresponding periods of the
previous fiscal year, all prepared in accordance with GAAP (without footnotes
and subject to year-end adjustments) and in reasonable detail and certified by
Parent’s chief financial officer to have been prepared from the books and
records of Parent and its subsidiaries;

 

(iv)        within one hundred twenty (120) days after the end of each fiscal
year of Parent, the consolidated and consolidating income and cash flow
statements of Parent and its Subsidiaries (including each Borrower) for such
year, and the consolidated and consolidating (if applicable) balance sheet of
Parent and its Subsidiaries (including each Borrower) as at the end of such
fiscal year, setting forth in each case in comparative form the corresponding
figures as at the end of and for the previous fiscal year, all in reasonable
detail, including all supporting schedules, and audited by Marcum LLP or another
independent public accounting firm reasonably acceptable to Lender, and
unqualifiedly certified to have been prepared in accordance with GAAP, together
with copies of any management letters provided by such accountants to management
of Parent and all regular schedulers to be provided by such independent public
accountants as part of the audit of Parent;

 

(v)         no later than sixty (60) days after the commencement of each fiscal
year, Borrowers’ annual consolidated and consolidating financial statement
projections for the upcoming fiscal year and including, without limitation, a
balance sheet, income statement and cash flow statement, all shown on a fiscal
quarter basis. Such projections shall be consistent in format with the
historical financial statements and shall include disclosure of all significant
assumptions used in preparing the projections; and

 

(vi)        within thirty (30) days after filing with the Internal Revenue
Service, the federal income tax returns of the Loan Parties.

 

b.           Notice of Event of Default – promptly upon becoming aware of the
existence of any condition or event which constitutes a Default or an Event of
Default under this Agreement, a written notice specifying the nature and period
of existence thereof and what action Loan Parties are taking (and propose to
take) with respect thereto.

 

c.           Notice of Claimed Default – promptly upon receipt by any Loan
Party, notice of default, oral or written, given to any Loan Party by any
creditor for Indebtedness of any Borrower in excess of One Hundred Thousand
Dollars ($100,000).

 

d.           [Reserved].

 

e.           Notice of Breach of Governmental Order – promptly upon any Loan
Party’s violation of any order, writ, injunction or decree of any Governmental
Authority applicable to it, a written notice specifying the nature thereof and
what action Loan Parties are taking (and propose to take) with respect thereto.

 

 34

 

 

f.            Notice of Deposit Account. Notice of any Borrower’s establishment
of a new Deposit Account (other than a Trust Account), to be delivered not later
than ten (10) Business Days prior to establishment of such Deposit Account. A
Borrower shall negotiate and execute a Control Agreement for any new Deposit
Account promptly after the establishment of any new Deposit Account (other than
a Trust Account).

 

6.10.       Officers’ Certificates:

 

a.           Along with the set of financial statements delivered to Lender at
the end of each fiscal quarter pursuant to Section 6.9(a)(ii) hereof and the
annual financial statements delivered pursuant to Section 6.9(a)(iv) hereof,
Borrowers shall deliver to Lender a certificate (“Compliance Certificate”) (in
the form of Exhibit “A,” attached hereto and made part hereof) from the chief
financial officer, chief executive officer or president of Borrowing Agent
certifying:

 

(i)          Event of Default – that the signer has reviewed the relevant terms
of this Agreement, and has made (or caused to be made under his/her supervision)
a review of the transactions and conditions of each Borrower from the beginning
of the accounting period covered by the financial statements being delivered
therewith to the date of the certificate, and that such review has not disclosed
the existence during such period of any condition or event which constitutes a
Default or an Event of Default or, if any such condition or event exists,
specifying the nature and period of existence thereof and what action Borrowers
have taken or propose to take with respect thereto.

 

(ii)         Covenant Compliance – the information (including detailed
calculations) required in order to establish that Borrowers are in compliance
with the requirements of Section 6.8(a) and (b) of this Agreement, as of the end
of the period covered by the financial statements delivered.

 

b.           [Reserved].

 

c.           Covenant Compliance – the information (including detailed
calculations) required in order to establish that Borrowers are in compliance
with the requirements of Section 6.8(a) and (b) of this Agreement, as of the end
of the period covered by the financial statements delivered.

 

6.11.       Audits and Inspection; Appraisals: Loan Parties shall permit any of
Lender’s officers or other representatives to visit and inspect upon reasonable
notice during business hours any of the locations of Borrowers (provided that,
while an Event of Default exists, Lender may make such visits and inspections at
any time without prior notice) to examine and audit all of Borrowers’
Collateral, books of account, records, reports and other papers, to make copies
and extracts therefrom and to discuss its affairs, finances and accounts with
its officers, employees and independent certified public accountants. Lender may
also conduct, at Borrowers’ expense for Lender’s reasonable out-of-pocket
expenses (all of which amounts shall be Expenses), field examinations with
respect to the Collateral; provided that, Lender shall not, unless an Event of
Default occurs, conduct more than two (2) field examinations per year.

 

 35

 

 

6.12.        Material Adverse Developments: Each Loan Party agrees that promptly
upon becoming aware of any development or other information outside the ordinary
course of business and excluding matters of a general economic, financial or
political nature which would reasonably be expected to have a Material Adverse
Effect it shall give to Lender telephonic notice specifying the nature of such
development or information and such anticipated effect. In addition, such verbal
communication shall be confirmed by written notice thereof to Lender on the same
day such verbal communication is made or the next Business Day thereafter.

 

6.13.        Places of Business: Each Borrower shall give thirty (30) days prior
written notice to Lender of any changes in the location of any of its respective
places of business, of the places where records concerning its Accounts or where
its Inventory are kept, or the establishment of any new, or the discontinuance
of any existing place of business; provided that no Borrower may establish any
place of business outside of the United States.

 

6.14.        Commercial Tort Claims: Each Borrower will promptly notify Lender
in writing in the event that any Borrower becomes a party to or obtains any
rights with respect to any Commercial Tort Claim. Such notification shall
include information sufficient to describe such Commercial Tort Claim,
including, but not limited to, the parties to the claim, the court in which the
claim was commenced, the docket number assigned to such claim, if any, and a
detailed explanation of the events that gave rise to the claim. Each Borrower
shall execute and deliver to Lender all documents and/or agreements necessary to
grant Lender a security interest in such Commercial Tort Claim to secure the
Obligations. Each Borrower authorizes Lender to file (without such Borrower’s
signature) initial financing statements or amendments, as Lender deems necessary
to perfect its security interest in the Commercial Tort Claim.

 

6.15.        Letter of Credit Rights: Each Borrower shall provide Lender with
written notice of any letters of credit for which such Borrower is the
beneficiary. Each Borrower shall execute and deliver (or cause to be executed or
delivered) to Lender, all documents and agreements as Lender may require in
order to obtain and perfect its security interest in such Letter of Credit
Rights.

 

6.16.        Lockbox: Upon Lender’s request at any time after the occurrence and
during the continuance of an Event of Default, each Borrower shall establish a
lockbox through which each Borrower shall instruct all Account Debtors to make
payment on Accounts. Each Borrower shall execute such agreements as Lender may
require to establish the lockbox.

 

6.17.        Liquidity: Commencing on a date no more than sixty (60) days after
Closing, Borrowers shall maintain not less than $375,000 in a Deposit Account
that is subject to a Control Agreement in favor of Lender.

 

SECTION VII.         NEGATIVE COVENANTS:

 

Each Loan Party covenants that until all of the Obligations are paid and
satisfied in full (excluding contingent indemnification and expense
reimbursement obligations to the extent no claim giving rise thereto has been
asserted), that:

 

7.1.          Merger, Consolidation, Dissolution or Liquidation:

 

a.           No Borrower shall engage in any Asset Sale other than (i) the sale
of Inventory in the ordinary course of business, (ii) equipment that is replaced
by other equipment of comparable or superior quality and value within ninety
(90) days of such Asset Sale, (iii) licenses, sublicenses, leases or subleases
of Property granted to third parties in the ordinary course of business and not
interfering with the business of the Loan Parties; (iv) sales, forgiveness or
discounting, on a non-recourse basis and in the ordinary course of business, of
past due accounts in connection with the collection or compromise thereof or the
settlement of delinquent accounts or in connection with the bankruptcy or
reorganization of suppliers or customers; (v) disposition of obsolete equipment;
(vi) disposition of cash and cash equivalents; (vii) dispositions to another
Borrower; (viii) issuances of capital stock to Parent; and (ix) dispositions
resulting from any casualty events, provided the proceeds thereof are applied in
accordance with the terms of this Agreement.

 

 36

 

 

b.           No Loan Party shall merge or consolidate with any other Person or
commence a dissolution or liquidation, other than (i) the merger of a Subsidiary
of a Borrower into such Borrower (where such Borrower is the surviving Person)
or (ii) the merger of one Borrower with another.

 

7.2.          Acquisitions: No Borrower shall acquire all or a material portion
of the Capital Stock or assets of any Person in any transaction or in any series
of related transactions or enter into any sale and leaseback transaction.

 

7.3.          Liens and Encumbrances: No Borrower shall: (i) execute a negative
pledge agreement with any Person covering any of its Property other than
property subject to purchase money indebtedness permitted hereunder, or (ii)
cause or permit or agree or consent to cause or permit in the future (upon the
happening of a contingency or otherwise), its Property (including, without
limitation, the Collateral), whether now owned or hereafter acquired, to be
subject to a Lien except for Permitted Liens.

 

7.4.          Transactions With Affiliates or Subsidiaries:

 

a.           No Borrower shall enter into any transaction with any Subsidiary or
other Affiliate, including, without limitation, the purchase, sale, or exchange
of Property, or the loaning or giving of funds to any Affiliate or any
Subsidiary unless: (i) the transaction is in the ordinary course of and pursuant
to the reasonable requirements of such Loan Party’s business and upon terms
substantially the same and no less favorable to such Loan Party as it would
obtain in a comparable arm’s length transactions with any Person not an
Affiliate or a Subsidiary, and so long as such transaction is not prohibited
hereunder; (ii) such transaction is intended for incidental administrative
purposes; or (iii) pursuant to the Management Agreement.

 

b.           No Borrower shall create any Subsidiary unless (i) such Subsidiary
becomes a borrower party to this Agreement and the Loan Documents pursuant to
documents in form and substance satisfactory to Lender, including the granting
by such Subsidiary of security interests in all of its assets, subject to no
Lien other than Permitted Liens, (ii) the Capital Stock of such Subsidiary is
pledged to Lender and (iii) copies of such Subsidiary’s Organizational Documents
are delivered to Lender together with such other proof as to the incumbency of
officers and corporate actions as Lender may reasonably require.

 

7.5.          Guarantees: Excepting the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection, no Borrower shall
become or be liable, directly or indirectly, primary or secondary, matured or
contingent, in any manner, whether as guarantor, surety, accommodation maker, or
otherwise, for the existing or future Indebtedness of any kind of any Person,
except for Permitted Indebtedness of another Borrower.

 

 37

 

 

7.6.          Other Indebtedness: No Borrower shall: (a) hereafter incur, become
liable for, or permit to exist any Indebtedness other than Permitted
Indebtedness; or (b) make any prepayments on any existing or future Indebtedness
(other than the Obligations).

 

7.7.          Loans and Investments: No Borrower shall make or have outstanding
loans, advances, extensions of credit or capital contributions to, or
investments in, any Person other than Permitted Investments.

 

7.8.          Use of Lenders’ Name: No Loan Party shall use Lender’s name in
connection with any of its business operations. Nothing contained in this
Agreement is intended to permit or authorize any Loan Party to make any contract
on behalf of Lender.

 

7.9.          Miscellaneous Covenants:

 

a.           No Loan Party shall become or be a party to any contract or
agreement which at the time of becoming a party to such contract or agreement
materially impairs such Loan Party’s ability to perform under this Agreement.

 

b.           No Loan Party shall carry or purchase any “margin stock” within the
meaning of Regulations U, T or X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.

 

7.10.        Jurisdiction of Organization: No Loan Party shall change its
jurisdiction of organization or, without fifteen (15) days prior written notice
to Lender, change its name; provided, however, that no advance notice will be
required to effectuate the name changes described on Schedule “7.10” hereto. No
Loan Party shall amend its Organizational Documents in a manner adverse to
Lender.

 

7.11.        Distributions:

 

a.           No Borrower shall declare, pay or make, any Distributions other
than Permitted Distributions.

 

b.           No Borrower shall declare or pay any bonus compensation to its
officers if an Event of Default exists or would result from the payment thereof.

 

7.12.        Parent/CSI Contracts: Neither Parent nor CSI will amend, modify,
restate, replace or otherwise supplement any agreement (including, without
limitation, any processing agreement) between those parties in a manner which
would affect any of the payment terms thereof, or forgive or waive any of such
payment terms, or redirect, assign or otherwise transfer such payments or any
rights with respect thereto to any other Person, without the prior written
consent of Lender.

 

7.13.        Management Arrangements:

 

a.           No Loan Party shall amend or modify the terms of the Management
Agreement in a manner that would be adverse to Lender.

 

b.           No Borrower shall pay any management, monitoring, consulting,
advisory fees or other similar fees except for Approved Management Fees.

 

 38

 

 

c.           No Borrower shall enter into or remain bound by any management,
employment or consulting agreement with any Person that gives such Person the
right to manage its business, except for the Management Agreement and usual and
customary employment agreements and consulting agreements consistent with past
practice.

 

7.14.        Tax Consolidation:

 

a.           Other than as required by Requirements of Law, no Loan Party shall
elect to file any income tax return on behalf of an affiliated, combined,
consolidated or unitary group that includes a Borrower, except that Parent may
elect to file a consolidated federal income tax return that includes the
Borrowers.

 

b.           No Loan Party shall, and will not permit any of its Subsidiaries
to, enter into any agreement with any Person which would cause any Borrower or
any of Borrowers’ Subsidiaries to bear more than the amount of taxes to which
such Person would have been subject had it separately filed (or filed as part of
an affiliated, combined, consolidated or unitary tax return solely among
Borrowers and their eligible Subsidiaries under federal, state or local law),
except for agreements entered into in the ordinary course of business with
Persons that are not Affiliates that include provisions relating to the
underlying transaction for the sharing or allocation of taxes that are not based
on the net income or net profits of either party to the agreement. If any
Borrower enters into any tax sharing or tax allocation agreement, Loan Parties
shall promptly deliver a copy of such agreement to Lender.

 

c.           If the IRS seeks to collect any taxes or otherwise impose any tax
liability on any Borrower as a result of the Loan Parties’ filing affiliated,
combined, consolidated or unitary income tax returns with such Borrower in
excess of the income tax liability that such Borrower would have if it had filed
tax returns as the common parent of an affiliated, combined, consolidated or
unitary group that included only such Borrower and its Subsidiaries (an “Excess
Tax Liability”), Parent shall use reasonable good faith efforts to contest such
collection or imposition and cause such Excess Tax Liability to be paid by
Parent or by a Subsidiary of Parent that is not a Loan Party. In any case,
Parent shall, and cause its Subsidiaries that are not Loan Parties to defend,
indemnify and hold harmless each Borrower for the full amount of any such Excess
Tax Liability. Further, in the event that any Borrower ceases to be a member of
the consolidated federal income tax group with respect to which collection of an
Excess Tax Liability is being sought, Parent (or its successor in interest)
shall cooperate with such Borrower in requesting the IRS to exercise its
discretion under Treasury Regulation Section 1.1502-6(b) to assess and collect
from the Borrower only such Borrower’s allocable portion of any federal income
tax deficiency that is imposed on the consolidated federal income tax group;
provided, that the requirements of this sentence shall expire upon the payment
of the Obligations.

 

7.15.        Compliance with ERISA: Each Loan Party shall not, and shall not
permit any of its Subsidiaries or any of its ERISA Affiliates to, take, or fail
to take, any of the following actions or permit any of the following events to
occur if such action or event individually or together with all other actions or
events would subject any Loan Party, any of its Subsidiaries or any of its ERISA
Affiliates to any material tax, penalty, or other liabilities:

 

a.           engage in or knowingly consent to any “party in interest” or any
“disqualified person,” as such terms are defined in Section 3(14) of ERISA and
Section 4975(e)(2) of the Code respectively, engaging in any Prohibited
Transaction in connection with which any Loan Party, any of its Subsidiaries or
any ERISA Affiliate could be subject to either a civil penalty assessed pursuant
to Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code;

 

 39

 

 

b.           terminate any Employee Pension Plan in a manner, or take any other
action, which could result in any material liability of any Loan Party, any of
its Subsidiaries or any ERISA Affiliate to the PBGC;

 

c.           fail to make full payment when due of all amounts which, under the
provisions of any Plan or any Multiemployer Plan, any Loan Party, any of its
Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto,
or fail to satisfy the Minimum Funding Standards, whether or not waived, with
respect to any Employee Pension Plan or fail to pay PBGC premiums when due;

 

d.           permit the current value of all vested accrued benefits under all
Employee Pension Plans which are subject to Title IV of ERISA to exceed the
current value of the assets of such plans allocable to such vested accrued
benefits, except as may be permitted under actuarial funding standards adopted
in accordance with Section 412 of the Code;

 

e.           withdraw from any Multiemployer Plan, if such withdrawal would
result in the imposition of Withdrawal Liability;

 

f.            fail to comply in all material respects with the requirements of
COBRA regarding continued health coverage, of the Health Insurance Portability
and Accountability Act of 1996, and of Section 1862(b) of the Social Security
Act, with respect to any Plans subject to the requirements thereof; or

 

g.           fail to comply in all other material respects with the provisions
of ERISA and the Code with respect to any Plan.

 

As used in this Section 7.15, the term “accrued benefit” has the meaning
specified in Section 3(23) of ERISA and the term “current value” has the meaning
specified in Section 4001(a)(18)(B) of ERISA.

 

SECTION VIII.         DEFAULT

 

8.1.          Events of Default: Each of the following events shall constitute
an event of default (“Event of Default”):

 

a.           Payments – if any Borrower fails to make any payment of principal
or interest under the Obligations on the date such payment is due and payable;
or

 

b.           Other Charges – if any Borrower fails to pay any other charges,
fees, Expenses or other monetary obligations owing to Lender arising out of or
incurred in connection with this Agreement within five (5) days of the date such
payment is due and payable; or

 

c.           Particular Covenant Defaults – if any Loan Party fails to perform,
comply with or observe any covenant or undertaking contained in this Agreement
and (other than with respect to the covenants contained in Sections 6.2(b),
6.2(d) (solely with regard to existence), 6.8, 6.9, 6.10, 6.11, 6.18 and 6.19,
and Section 7 for which no cure period shall exist), such failure continues for
thirty (30) days after the occurrence thereof; or

 

 40

 

 

d.           Financial Information – if any statement, report, financial
statement, or certificate made or delivered by any Loan Party or any of its
officers, employees or agents, to Lender is not true and correct, in all
material respects, when made; or

 

e.           Uninsured Loss – if there shall occur any uninsured damage to or
loss, theft, or destruction in excess of Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate with respect to any portion of any Property of any
Borrower; or

 

f.            Warranties or Representations – if any warranty, representation or
other statement by or on behalf of any Loan Party contained in or pursuant to
this Agreement, the other Loan Documents or in any certificate, document,
agreement or instrument furnished in compliance with, relating to, or in
reference to this Agreement, is false, erroneous, or misleading in any material
respect when made; or

 

g.           Agreements with Others – (i) if any Loan Party shall default beyond
any grace period in the payment of principal or interest of any Indebtedness of
any Loan Party in excess of Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate; or (ii) if any Loan Party otherwise defaults under the terms of any
such Indebtedness if the effect of such default is to enable the holder of such
Indebtedness to accelerate the payment of any Loan Party’s obligations, which
are the subject thereof, prior to the maturity date or prior to the regularly
scheduled date of payment;

 

h.           Other Agreements with Lender – if any Loan Party breaches or
violates the terms of, or if a default (and expiration of any applicable cure
period), or an Event of Default, occurs under any other existing or future
agreement (related or unrelated) (including, without limitation, the other Loan
Documents) between any Loan Party and Lender; or

 

i.            Judgments – if any final judgment for the payment of money in
excess of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate (i)
which is not fully and unconditionally covered by insurance or (ii) for which
any Loan Party has not established a cash or cash equivalent reserve in the full
amount of such judgment, shall be rendered by a court of record against any Loan
Party and such judgment shall continue unsatisfied and in effect for a period of
thirty (30) consecutive days without being vacated, discharged, satisfied or
bonded pending appeal; or

 

j.            Assignment for Benefit of Creditors, etc. – if any Loan Party
makes or proposes in writing, an assignment for the benefit of creditors
generally, offers a composition or extension to creditors, or makes or sends
notice of an intended bulk sale of any business or assets now or hereafter owned
or conducted by any Loan Party; or

 

k.          Bankruptcy, Dissolution, etc. – upon the commencement of any action
for the dissolution or liquidation of any Loan Party, or the commencement of any
proceeding to avoid any transaction entered into by any Loan Party, or the
commencement of any case or proceeding for reorganization or liquidation of any
Loan Party’s debts under the Bankruptcy Code or any other state or federal law,
now or hereafter enacted for the relief of debtors, whether instituted by or
against any Loan Party; provided however, that any Loan Party shall have thirty
(30) days to obtain the dismissal or discharge of involuntary proceedings filed
against it, it being understood that during such thirty (30) day period, Lender
may seek adequate protection in any bankruptcy proceeding; or

 

 41

 

 

l.            Receiver – upon the appointment of a receiver, liquidator,
custodian, trustee or similar official or fiduciary for any Loan Party or for
any Loan Party’s Property; or

 

m.           Execution Process, etc. – the issuance of any execution or
distraint process against any Property of any Loan Party; or

 

n.           Termination of Business – if any Loan Party ceases any material
portion of its business operations as presently conducted; or

 

o.           Pension Benefits, etc. – if any Loan Party fails to comply with
ERISA so that proceedings are commenced to appoint a trustee under ERISA to
administer any Loan Party’s employee plans or the PBGC institutes proceedings to
appoint a trustee to administer such plan(s), or a Lien is entered to secure any
deficiency or claim under Sections 303(k) or 4068 of ERISA, or a Reportable
Event occurs (where such event could reasonably be expected to result in a loss
to Loan Parties in excess of $100,000); or

 

p.           Investigations – any evidence is received by Lender that Lender
reasonably determines in good faith is evidence that any Loan Party may have
directly or indirectly been engaged in any type of activity which would be
reasonably likely to result in the forfeiture of any material property of any
Loan Party to any Governmental Authority; or

 

q.           Change of Control – if there shall occur a Change of Control; or

 

r.            Surety Agreement – if any breach or default occurs under any
Surety Agreement, or if any Surety Agreement, or any obligation to perform
thereunder, is terminated; or

 

s.           Liens – if any Lien in favor of Lender shall cease to be valid,
enforceable and perfected and prior to all other Liens other than Permitted
Liens (except solely as a result of any action or inaction of Lender) or if any
Loan Party or any Governmental Authority shall assert any of the foregoing; or

 

t.            Material Adverse Effect – if there is any change in any Borrower's
financial condition which, in Lender's reasonable opinion, has or would be
reasonably likely to have a Material Adverse Effect, or

 

u.           Other Loan Documents – if any other Person (other than Lender)
party to a Loan Document, breaches or violates any term, provision or condition
of such Loan Document.

 

8.2.          Cure: Nothing contained in this Agreement or the Loan Documents
shall be deemed to compel Lender to accept a cure of any Event of Default
hereunder.

 

8.3.          Rights and Remedies on Default:

 

a.           [Reserved].

 

 42

 

 

b.           In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the occurrence and during the continuance of an Event
of Default Lender may, in its discretion, declare the Obligations immediately
due and payable, all without demand, notice, presentment or protest or further
action of any kind (it also being understood that the occurrence of any of the
events or conditions set forth in Sections 8.1(j),(k) or (l) shall automatically
cause an acceleration of the Obligations.

 

c.           In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the acceleration of the Obligations following the
occurrence of an Event of Default (other than the rights with respect to clause
(iv) below which Lender may exercise at any time after an Event of Default and
regardless of whether there is an acceleration), Lender may, in its discretion,
exercise all rights under the UCC and any other applicable law or in equity, and
under all Loan Documents permitted to be exercised after the occurrence of an
Event of Default, including the following rights and remedies (which list is
given by way of example and is not intended to be an exhaustive list of all such
rights and remedies):

 

(i)          The right to take possession of, send notices regarding and collect
directly the Collateral, with or without judicial process (including without
limitation the right to notify the United States postal authorities to redirect
mail addressed to any Borrower to an address designated by Lender); or

 

(ii)         By its own means or with judicial assistance, enter any Borrower’s
premises and take possession of the Collateral, or render it unusable, or
dispose of the Collateral on such premises in compliance with subsection (e)
below, without any liability for rent, storage, utilities or other sums, and
such Borrower shall not resist or interfere with such action; or

 

(iii)        Require each Borrower at such Borrower’s expense to assemble all or
any part of the Collateral (other than real estate or fixtures) and make it
available to Lender at any place designated by Lender; or

 

(iv)        The right to enjoin any violation of Section 7.1, it being agreed
that Lender’s remedies at law are inadequate.

 

d.           Each Borrower hereby agrees that a notice received by it at least
seven (7) days before the time of any intended public sale or of the time after
which any private sale or other disposition of the Collateral is to be made,
shall be deemed to be reasonable notice of such sale or other disposition. If
permitted by applicable law, any perishable inventory or Collateral which
threatens to speedily decline in value or which is sold on a recognized market
may be sold immediately by Lender without prior notice to such Borrower. Each
Loan Party covenants and agrees not to interfere with or impose any obstacle to
Lender’s exercise of its rights and remedies with respect to the Collateral,
after the occurrence of an Event of Default hereunder. Lender shall have no
obligation to clean up or prepare the Collateral for sale. If Lender sells any
of the Collateral upon credit, each Loan Party will only be credited with
payments actually made by the purchaser thereof, that are received by Lender.
Lender may, in connection with any sale of the Collateral specifically disclaim
any warranties of title or the like.

 

 43

 

 

8.4.          Nature of Remedies: All rights and remedies granted Lender
hereunder and under the Loan Documents, or otherwise available at law or in
equity, shall be deemed concurrent and cumulative, and not alternative remedies,
and Lender may proceed with any number of remedies at the same time until all
Obligations are satisfied in full. The exercise of any one right or remedy shall
not be deemed a waiver or release of any other right or remedy, and Lender, upon
or at any time after the occurrence and during the continuance of an Event of
Default, may proceed against each Loan Party, at any time, under any agreement,
with any available remedy and in any order.

 

8.5.          Set-Off: In addition to all other rights, options and remedies
granted or available to Lender under this Agreement or the Loan Documents (each
of which is also then exercisable by Lender), upon or at any time after the
occurrence and during the continuance of an Event of Default, Lender (and any
participant) shall have and be deemed to have, without notice to any Loan Party,
the immediate right of set-off against any bank account of any Loan Party with
Lender, or of any Borrower with any other subsidiary of Lender or Lender
Affiliate or any participant and may apply the funds or amount thus set-off
against any Obligations hereunder. Each Loan Party specifically waives any right
to require Lender to exercise other rights, options and remedies prior to
exercising any such set-off rights. If any bank account of any Loan Party with
Lender, any other subsidiary of Lender or Lender Affiliate or any participant is
attached or otherwise liened or levied upon by any third party, Lender (and such
participant) shall have and be deemed to have, without notice to any Loan Party,
the immediate right of set-off and may apply the funds or amount thus set-off
against any Obligations hereunder.

 

SECTION IX.          MISCELLANEOUS

 

9.1.          Governing Law: THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER
AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.

 

9.2.          Integrated Agreement: The Notes, the other Loan Documents, all
related agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lender’s
rights and remedies. If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control.

 

9.3.          Waiver: No omission or delay by Lender in exercising any right or
power under this Agreement or any related agreements and documents will impair
such right or power or be construed to be a waiver of any Default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to any Loan Party no waiver will be valid
unless in writing and signed by Lender and then only to the extent specified.

 

 44

 

 

9.4.          Indemnity:

 

a.           Each Loan Party releases and shall indemnify, defend and hold
harmless Lender and each Related Party of Lender (each, an “Indemnitee”) of and
from any and all claims, demands, liabilities, losses, damages and costs and
expenses (including, without limitation, reasonable legal fees), penalties and
fines resulting from (i) the execution, delivery and performance of this
Agreement or any other Loan Document or any acts or conduct of any Loan Party
under, pursuant or related to this Agreement and the other Loan Documents, (ii)
any Loan Party’s breach or violation of any representation, warranty, covenant
or undertaking contained in this Agreement or the other Loan Documents, (iii)
any Loan Party’s failure to comply with any Requirement of Law (including,
without limitation, Environmental Laws), and (iv) any claim by any other
creditor of any Loan Party against Lender arising out of any transaction whether
hereunder or in any way related to the Loan Documents; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
claims, demands, liabilities, losses, damages, costs, expenses, penalties and
fines are determined by a court of competent jurisdiction by final nonappealable
judgment to have resulted from acts or conduct of such Indemnitee constituting
willful misconduct or gross negligence.

 

b.           Promptly after receipt by an Indemnitee under subsection (a) above
of notice of the commencement of any action by a third party, such Indemnitee
shall, if a claim in respect thereof is to be made against the applicable Loan
Party or Loan Parties under such subsection, notify the applicable Loan Party or
Loan Parties in writing of the commencement thereof. The omission so to notify
the applicable Loan Party or Loan Parties shall relieve the applicable Loan
Party or Loan Parties from any liability which it may have to any Indemnitee
under such subsection only if the applicable Loan Party or Loan Parties is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any Indemnitee and it shall notify the
applicable Loan Party or Loan Parties of the commencement thereof, the
applicable Loan Party or Loan Parties shall be entitled to participate therein
and, to the extent that it shall wish, jointly with any other applicable Loan
Party or Loan Parties similarly notified, to assume the defense thereof, with
counsel satisfactory to such Indemnitee (who shall not, except with the consent
of the Indemnitee, be counsel to the Indemnitee), and, after notice from the
applicable Loan Party or Loan Parties to such Indemnitee of its election so to
assume the defense thereof, the applicable Loan Party or Loan Parties shall not
be liable to such Indemnitee under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
Indemnitee, in connection with the defense thereof other than reasonable costs
of investigation.

 

9.5.          Time: Whenever any Loan Party shall be required to make any
payment, or perform any act, on a day which is not a Business Day, such payment
may be made, or such act may be performed, on the next succeeding Business Day.
Time is of the essence in each Loan Party’s performance under all provisions of
this Agreement and all related agreements and documents.

 

9.6.          Expenses of Lender: At Closing and from time to time thereafter,
each Loan Party will pay upon demand of Lender all reasonable and documented
out-of-pocket costs, fees and expenses of Lender in connection with (i) the
analysis, negotiation, preparation, execution, administration, delivery and
termination of this Agreement, and other Loan Documents and the documents and
instruments referred to herein and therein, and any amendment, amendment and
restatement, supplement, waiver or consent relating hereto or thereto, whether
or not any such amendment, amendment and restatement, supplement, waiver or
consent is executed or becomes effective, search costs, the reasonable and
documented out-of-pocket fees, expenses and disbursements of outside counsel for
Lender, any reasonable and documented out-of-pocket fees or expenses incurred by
Lender under Section 6.11 for which each Loan Party is obligated thereunder, and
reasonable charges of any expert consultant to Lender, (ii) the enforcement of
Lender’s rights hereunder, or the collection of any payments owing from, each
Loan Party under this Agreement and/or the other Loan Documents or the
protection, preservation or defense of the rights of Lender hereunder and under
the other Loan Documents, and (iii) any refinancing or restructuring of the
credit arrangements provided under this Agreement and other Loan Documents in
the nature of a “work-out” or of any insolvency or bankruptcy proceedings, or
otherwise (including in all cases the reasonable fees and disbursements of
counsel for Lender and reasonable allocated costs of internal counsel)
(collectively, the “Expenses”).

 

 45

 

 

9.7.          Brokerage: Each Loan Party represents that it has not committed
Lender to the payment of any brokerage fee, commission or charge in connection
with this transaction. If any such claim is made on Lender by any broker, finder
or agent or other person, each Loan Party hereby indemnifies, defends and saves
such party harmless against such claim and further will defend, with counsel
satisfactory to Lender, any action or actions to recover on such claim, at such
Loan Party’s own cost and expense, including such party’s reasonable counsel
fees. Loan Party further agrees that until any such claim or demand is
adjudicated in such party’s favor, the amount demanded shall be deemed an
Obligation of each Loan Party under this Agreement.

 

9.8.          Notices:

 

a.           Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed given if delivered in person to the
person listed below or if sent by first class mail, telecopy or by nationally
recognized overnight courier, as follows, unless such address is changed by
written notice hereunder:

 

If to Lender to: LHLJ, Inc.   725 Eagle Farm Road   Villanova, PA 19085  
Attention: Laurence L. Stone     With copies to: Stradley Ronon Stevens & Young,
LLP   2600 One Commerce Square   Philadelphia, PA  19103   Attention: Richard
Zucker   Telecopy No.:  215-564-8120     If to any Loan Party to: A. D. Computer
Corporation   3939 West Drive   Center Valley, PA 18034   Attention:  Gregory M.
Krzemien   Telecopy No.:  610-797-9520

 

 46

 

 

With copies to: Dechert LLP   Cira Center   2929 Arch Street   Philadelphia, PA
19104   Attention:  James A. Lebovitz   Telecopy No.:  (215) 994-4000      
JetPay Corporation   1175 Lancaster Avenue, Suite 200   Berwyn, PA 19312  
Attention:  Chief Executive Officer   Telecopy No.:  484-318-8370

 

b.           Any notice sent by Lender, or any Loan Party by any of the above
methods shall be deemed to be given when so received.

 

c.           Lender shall be fully entitled to rely upon any telecopy or
electronic mail transmission or other writing purported to be sent by any
Authorized Officer as being genuine and authorized.

 

9.9.          Headings: The headings of any paragraph or Section of this
Agreement are for convenience only and shall not be used to interpret any
provision of this Agreement.

 

9.10.         Survival: All warranties, representations, and covenants made by
any Loan Party herein, or in any agreement referred to herein or on any
certificate, document or other instrument delivered by it or on its behalf under
this Agreement, shall be considered to have been relied upon by Lender, and
shall survive the delivery to Lender of the Notes, regardless of any
investigation made by Lender or on its behalf. All statements in any such
certificate or other instrument prepared and/or delivered for the benefit of
Lender shall constitute warranties and representations by any Loan Party
hereunder. Except as otherwise expressly provided herein, all covenants made by
any Loan Party hereunder or under any other agreement or instrument shall be
deemed continuing until all Obligations are satisfied in full. All
indemnification obligations under this Agreement, including under Section 2.12,
6.5, 9.4 and 9.7, shall survive the termination of this Agreement and payment of
the Obligations for a period of two (2) years.

 

9.11.         Successors and Assigns: This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties. No
Loan Party may transfer, assign or delegate any of its duties or obligations
hereunder. Each Loan Party acknowledges and agrees that Lender may at any time,
and from time to time, (a) sell participating interests in the Loan, and
Lender’s rights hereunder to other financial institutions, and (b) sell,
transfer, or assign the Loan and Lender’s rights hereunder, subject (as to
Lender’s rights under this clause (b)) to each Loan Party’s written consent,
which consent shall not be unreasonably withheld; provided that, no consent
under this clause (b) shall be required if an Event of Default exists at the
time of such sale, transfer or assignment; provided, that in effecting any sale,
transfer or assignment hereunder, the Lender shall maintain the status of the
Term Loan and Term Loan Note as an obligation in “registered form” with the
meaning of Sections 163(f), 871(h)(2) and 881(e)(2) of the Code. Subject to
Section 9.23, Lender may divulge to any participant, assignee or co-lender or
prospective participant, assignee or co-lender it may obtain in any Loan or any
portion thereof, all information, and furnish to such Person copies of any
reports, financial statements, certificates, and documents obtained under any
provision of this Agreement, or related agreements and documents.

 

 47

 

 

9.12.         Duplicate Originals: Two or more duplicate originals of this
Agreement may be signed by the parties, including in counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument.

 

9.13.         Modification: No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by each Loan
Party party thereto and Lender.

 

9.14.         Signatories: Each individual signatory hereto represents and
warrants that he is duly authorized to execute this Agreement on behalf of his
principal and that he executes the Agreement in such capacity and not as a
party.

 

9.15.         Third Parties: No rights are intended to be created hereunder, or
under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of any Loan Party. Nothing contained
in this Agreement shall be construed as a delegation to Lender of any Loan
Party’s duty of performance, including, without limitation, any Loan Party’s
duties under any account or contract with any other Person.

 

9.16.         Discharge of Taxes, Borrower’s Obligations, Etc.: Lender, in its
sole discretion, shall have the right at any time, and from time to time, with
at least ten (10) days prior notice to Borrowing Agent if any Borrower fails to
do so, to: (a) pay for the performance of any Borrower’s obligations hereunder,
and (b) discharge taxes or Liens, at any time levied or placed on any Borrower’s
Property in violation of this Agreement unless such Borrower is in good faith
with due diligence by appropriate proceedings contesting such taxes or Liens and
maintaining proper reserves therefor in accordance with GAAP. Expenses and
advances shall bear interest at the rate applicable hereunder, until reimbursed
to Lender. Such payments and advances made by Lender shall not be construed as a
waiver by Lender of a Default or Event of Default under this Agreement.

 

9.17.         Consent to Jurisdiction: Each Loan Party and Lender each hereby
irrevocably consent to the non-exclusive jurisdiction of the Courts of the
Commonwealth of Pennsylvania or the United States District Court for the Eastern
District of Pennsylvania in any and all actions and proceedings whether arising
hereunder or under any other agreement or undertaking. Each Loan Party waives
any objection which such Loan Party may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens. Each Loan Party
irrevocably agrees to service of process by certified mail, return receipt
requested to the address of the appropriate party set forth herein.

 

9.18.         Additional Documentation: Each Loan Party shall execute and/or
re-execute, and cause any other Person party to any Loan Document, to execute
and/or re-execute and to deliver to Lender or Lender’s counsel, as may be deemed
appropriate, any document or instrument signed in connection with this Agreement
which was incorrectly drafted and/or signed, as well as any document or
instrument which should have been signed at or prior to the Closing, but which
was not so signed and delivered. Each Loan Party agrees to comply with any
written request by Lender within ten (10) days after receipt by such Loan Party
of such request.

 

 48

 

 

9.19.         Advertisement: Lender, in its sole discretion, shall have the
right to announce and publicize the financing established hereunder, as it deems
appropriate, by means and media selected by Lender.

 

9.20.         Waiver of Jury Trial: EACH LOAN PARTY AND LENDER EACH HEREBY WAIVE
ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO
ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS
INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT,
MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

 

9.21.         Consequential Damages, etc.: Neither Lender nor agent or attorney
of Lender, shall be liable for any special, indirect, exemplary, punitive or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations.

 

9.22.         Nonliability of Lender: The relationship between Borrowers on the
one hand and Lender on the other hand shall be solely that of borrower and
lender. Lender shall have no fiduciary relationship with, or fiduciary
responsibility to, any Loan Party.

 

9.23.         Confidentiality: Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to Lender’s and Lender’s Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) with the consent of Borrowing Agent or (f) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Lender or any of Lender’s respective
Affiliates on a nonconfidential basis from a source other than a Loan Party.
Notwithstanding the foregoing, Lender may disclose Information, without notice
to a Loan Party, to Governmental Authorities in connection with any regulatory
examination of Lender or in accordance with Lender’s regulatory compliance
policy. For purposes of this Section 9.23, “Information” means all information
received from any Loan Party relating to any Loan Party or any Loan Party’s
respective businesses, other than any such information that is available to
Lender on a non-confidential basis prior to disclosure by any Loan Party. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

9.24.         Patriot Act Notice: To help fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each Person who opens an
account. For purposes of this Section 9.24, account shall be understood to
include loan accounts.

 

[SIGNATURES TO FOLLOW ON SEPARATE PAGE]

 

 49

 

 

WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.

 

  A. D. COMPUTER CORPORATION         By: /s/ Gregory M. Krzemien   Name: Gregory
M. Krzemien   Title:   Treasurer       PAYROLL TAX FILING SERVICES, INC.        
By: /s/ Gregory M. Krzemien   Name: Gregory M. Krzemien   Title:   Treasurer    
  COLLECTORSOLUTIONS, LLC         By: /s/ Gregory M. Krzemien   Name: Gregory M.
Krzemien   Title:   Treasurer       JETPAY CORPORATION         By: /s/ Gregory
M. Krzemien   Name: Gregory M. Krzemien   Title:   Chief Financial Officer      
LHLJ, INC.         By: /s/ Laurence L. Stone   Name: Laurence L. Stone  
Title:   President

 

(Signature Page to Loan and Security Agreement) 

 

 

 

 

EXHIBIT “A”

 

COMPLIANCE CERTIFICATE

 



LHLJ, Inc. _____________, 201__

725 Eagle Farm Road

Villanova, PA 19085

Attention: Laurence L. Stone

 

The undersigned, the _______ of ______ and _______ (collectively “Borrowers”),
gives this certificate to LHLJ, Inc. (“Lender”), in accordance with the
requirements of Section 6.10 of that certain Loan and Security Agreement, dated
as of October 18, 2016, by and among Borrowers, Guarantors, and Lender (“Loan
Agreement”). Capitalized terms used in this Certificate, unless otherwise
defined herein, shall have the meanings ascribed to them in the Loan Agreement.

 

1.          Based upon my review of the consolidated balance sheets and
statements of income of Borrowers / Parent for the fiscal quarter ending
_________________ ____, 20__, copies of which are attached hereto, I hereby
certify that:

 

a.           The Debt Coverage Ratio is _________________.

 

b.           The Total Leverage Ratio is __________________.

 

Attached as Schedule “A” are the details underlying such financial covenant
calculations.

 

2.          No Default exists on the date hereof, other than:
____________________ [if none, so state]; and

 

3.          No Event of Default exists on the date hereof, other than:
__________________ [if none, so state].

 

  Very truly yours,         By:     Name:     Title:  

 

 

 